Exhibit 10.5
AMENDMENT NO. 2 TO THE
AMENDED AND RESTATED
FIVE-YEAR CREDIT AGREEMENT
Dated as of June 6, 2008
          AMENDMENT NO. 2 TO THE AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
by and among Jones Apparel Group USA, Inc. (formerly known as Kasper, Ltd.), a
Delaware corporation (the “Borrower”), the other Additional Obligors referred to
therein, the banks, financial institutions and other institutional lenders
parties to the 2005 Credit Agreement referred to below (collectively, the
“Lenders”) and Wachovia Bank, National Association, as agent (the
“Administrative Agent”) for the Lenders.
          PRELIMINARY STATEMENTS:
          (1) The Borrower’s predecessor in interest Jones Apparel Group USA,
Inc., a Pennsylvania corporation (“Old Jones USA”), the Additional Obligors, the
Lenders, the Administrative Agent and other parties thereto had entered into an
Amended and Restated Five-Year Credit Agreement dated as of May 16, 2005, as
amended by Amendment No. 1 dated as of July 27, 2007 (as amended, the “2005
Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the 2005 Credit Agreement.
          (2) Old Jones USA merged into the Borrower as of January 1, 2007.
          (3) The Borrower has requested changes and modifications to the 2005
Credit Agreement as hereinafter set forth; the Required Lenders are, on the
terms and conditions stated below, willing to grant the request of the Borrower;
and the Borrower and the Required Lenders have agreed to further amend the 2005
Credit Agreement as hereinafter set forth.
          SECTION 1. Amendments to 2005 Credit Agreement. The 2005 Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2, hereby amended in its entirety
to read in full as set forth in Annex A hereto.
          SECTION 2. Conditions of Effectiveness. This Amendment is subject to
the provisions of Section 14.11 of the 2005 Credit Agreement. This Amendment
shall become effective as of the date first above written (the “Amendment
Effective Date”) when and only when, on or before the Amendment Effective Date,
the Administrative Agent shall have received:
          (a) Counterparts of this Amendment executed by the Borrower, the
Additional Obligors and the Required Lenders.
          (b) A certificate from a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that all
representations and warranties of the Borrower contained in the 2005 Credit
Agreement, as amended hereby, are true, correct and complete in all material
respects with the same effect as if made on and as of the Amendment Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date); that the
Borrower is not in violation of any

 



--------------------------------------------------------------------------------



 



of the covenants contained in the 2005 Credit Agreement, as amended hereby;
that, after giving effect to the transactions contemplated by this Amendment, no
Default or Event of Default has occurred and is continuing; and that each of the
conditions to the effectiveness of this Amendment has been satisfied or waived
(assuming satisfaction of the Administrative Agent where not advised otherwise).
          (c) A certificate of the secretary, assistant secretary or general
counsel of the Borrower certifying as to the incumbency and genuineness of the
signature of each officer of the Borrower executing this Amendment and
certifying that attached thereto is a true, correct and complete copy of
resolutions duly adopted by the Board of Directors of the Borrower authorizing
the borrowings contemplated under the 2005 Credit Agreement, as amended hereby,
and the execution, delivery and performance of this Amendment.
          (d) Favorable opinions of Ira M. Dansky, General Counsel to the
Borrower, Cravath, Swaine & Moore LLP, special counsel to the Borrower, Schnader
Harrison Segal & Lewis LLP, Pennsylvania counsel to the Borrower, and Drinker
Biddle & Reath LLP, New Jersey counsel to the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Borrower, the Loan
Documents and such other matters as the Lenders shall reasonably request.
          SECTION 3. Reference to and Effect on the 2005 Credit Agreement and
the Notes. (a) On and after the Amendment Effective Date, each reference in the
2005 Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the 2005 Credit Agreement, and each reference in
(i) the Notes and (ii) each of the other Loan Documents, to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
2005 Credit Agreement, shall mean and be a reference to the 2005 Credit
Agreement, as amended by this Amendment.
          (b) The 2005 Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
          (c) Changes in the Applicable Margin effected by this Amendment shall
be effective for all periods (or portions thereof) on and after the Amendment
Effective Date. Any interest, fees or other amounts accruing on the basis of the
Applicable Margin during periods (or portions thereof) prior to the Amendment
Effective Date will accrue on the basis of the Applicable Margin in effect for
such periods prior to the Amendment Effective Date.
          (d) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the 2005 Credit
Agreement, nor constitute a waiver of any provision of the 2005 Credit
Agreement.
          SECTION 4. Costs, Expenses. The Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent and the Arrangers in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and disbursements of counsel for the Administrative Agent and
the Arrangers) in accordance with the terms of Section 14.2 of the 2005 Credit
Agreement.
          SECTION 5. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so

2



--------------------------------------------------------------------------------



 



executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by telecopier or other electronic medium
shall be effective as delivery of a manually executed counterpart of this
Amendment.
          SECTION 6. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

3 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            JONES APPAREL GROUP USA, INC.,
as Borrower
      By:   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley       
Title:   Treasurer        JONES APPAREL GROUP, INC.,
as Additional Obligor
      By:   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley       
Title:   Treasurer and Senior Vice President, Corporate Taxation and Risk
Management        JONES APPAREL GROUP HOLDINGS, INC.,
as Additional Obligor
      By:   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley       
Title:   Treasurer        JONES RETAIL CORPORATION,
as Additional Obligor
      By:   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley       
Title:   Vice President & Treasurer        NINE WEST FOOTWEAR CORPORATION,
as Additional Obligor
      By:   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley       
Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



            Agreed as of the date first above written:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Lender
      By:   /s/ Susan T. Gallagher         Name:   Susan T. Gallagher       
Title:   Director        JPMORGAN CHASE BANK, N.A.,
as Issuing Lender and Lender
      By:   /s/ James A. Knight       Name:   James A. Knight       Title:  
Vice President       CITIBANK, N.A.,
as Issuing Lender and Lender
      By:   /s/ Shannon A. Sweeney       Name:   Shannon A. Sweeney      
Title:   Vice President       BANK OF AMERICA, N.A.,
as Issuing Lender and Lender
      By:   /s/ Thomas J. Kane         Name:   Thomas J. Kane       Title:   SVP
      BARCLAYS BANK PLC,
as Lender
      By:   /s/ Alicia Borys         Name:   Alicia Borys        Title:  
Manager   





--------------------------------------------------------------------------------



 



            SUNTRUST BANK
as Lender
      By:   /s/ Michael J. Vegh         Name:   Michael J. Vegh        Title:  
Vice President        THE ROYAL BANK OF SCOTLAND PLC,
as Lender
      By:   /s/ Belinda Tucker         Name:   Belinda Tucker        Title:  
Senior Vice President        THE BANK OF NOVA SCOTIA
as Lender
      By:   /s/ Olivia L. Braun         Name:   Olivia L. Braun        Title:  
Director        BANK OF TOKYO-MITSUBISHI UFJ, NEW YORK BRANCH
as Lender
      By:   /s/ Lillian Kim         Name:   Lillian Kim        Title:  
Authorized Signatory        STANDARD CHARTERED BANK,
as Lender
      By:   /s/ David B. Edwards         Name:   David B. Edwards       
Title:   Managing Director              By:   /s/ Robert K. Reddington        
Name:   Robert K. Reddington        Title:   AVP/Credit Documentation
Credit Risk Control
Standard Chartered Bank N.Y.   

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK,
as Lender
      By:   /s/ David B. Wirl         Name:   David B. Wirl        Title:   Vice
President        MIZUHO CORPORATE BANK, USA,
as Lender
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager        Sumitomo Mitsui Banking Corporation,
as Lender
      By:   /s/ David A. Buck         Name:   David A. Buck        Title:  
Senior Vice President        Union Bank of California, N.A.
as Lender
      By:   /s/ Ching Lim         Name:   Ching Lim        Title:   Vice
President        U.S. BANK NATIONAL ASSOCIATION
as Lender
      By:   /s/ Frances W. Josephic         Name:   Frances W. Josephic       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



            The Norinchukin Bank,     as Lender
      By:   /s/ Noritsugu Sato         Name:   Noritsugu Sato        Title:  
General Manager        FORTIS,
as Lender
      By:   /s/ Timothy Streb         Name:   Timothy Streb        Title:  
Managing Director              By:   /s/ Justin Mauch         Name:   Justin
Mauch        Title:   Vice President        Bank of China, New York Branch,   as
Lender        By:   /s/ William W. Smith         Name:   William W. Smith       
Title:   Chief Lending Officer and DGM        CHANG HWA COMMERICAL BANK, LTD.,
NEW YORK BRANCH
as Lender
      By:   /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:   VP &
General Manager        E.Sun Commercial Bank, Ltd., Los Angeles Branch
as Lender
      By:   /s/ Benjamin Lin         Name:   Benjamin Lin        Title:   EVP &
General Manager   

 



--------------------------------------------------------------------------------



 



            National Bank of Egypt - New York Branch,   as Lender       By:  
/s/ Mr. Hassan Eissa         Name:   Mr. Hassan Eissa        Title:   General
Manager        BEAR STEARNS CORPORATE LENDING INC.,
as Lender
      By:   /s/ Linda A. Carper         Name:   Linda A. Carper        Title:  
Vice President        The Governor and Company of the Bank of Ireland,
as Lender
      By:   /s/ Emer Dalton         Name:   Emer Dalton        Title:  
Authorised Signatory        By:   /s/ Jennifer Lyons         Name:   Jennifer
Lyons        Title:   Authorised Signatory        BANK OF TAIWAN, NEW YORK
AGENCY,
as Lender
      By:   /s/ Thomas K.C. Wu         Name:   Thomas K.C. Wu        Title:   VP
& General Manager        Land Bank of Taiwan Los Angeles Branch,     as Lender  
    By:   /s/ Henry C.R. Leu         Name:   Henry C.R. Leu        Title:   V.
P. & General Manager   

            FIFTH THIRD BANK, ,   as Lender
      By:   /s/ Randolph J. Stierer         Name:   Randolph J. Stierer       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



            BANK LEUMI USA,   as Lender
      By:   /s/ John Koenigsberg         Name:   John Koenigsberg       
Title:   Senior Vice President        By:   /s/ Iris Steinhardt         Name:  
Iris Steinhardt        Title:   Vice President        Hua Nan Commercial Bank,
Ltd.
New York Agency,
as Lender
      By:   /s/ Henry Hsieh         Name:   Henry Hsieh        Title:  
Assistant Vice President        Taipei Fubon Commercial Bank
New York Agency
as Lender
 
      By:   /s/ Sophia Jing         Name:   Sophia Jing        Title:   FVP &
General Manager   

2



--------------------------------------------------------------------------------



 



ANNEX A
$750,000,000
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
dated as of May 16, 2005,
AMENDED AND RESTATED AS OF JUNE 6, 2008
by and among
JONES APPAREL GROUP USA, INC.,
the Additional Obligors referred to herein,
the Lenders referred to herein,
J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers
and Joint Bookrunners,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.,
as Syndication Agents,
and
BANK OF AMERICA, N.A., BARCLAYS BANK PLC and SUNTRUST BANK
as Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.1. Definitions
    1  
 
       
SECTION 1.2. General
    15  
 
       
SECTION 1.3. Other Definitions and Provisions
    16  
 
       
ARTICLE II REVOLVING CREDIT FACILITY
    16  
 
       
SECTION 2.1. Revolving Credit Loans
    16  
 
       
SECTION 2.2. Procedure for Advances of Revolving Credit Loans
    16  
 
       
SECTION 2.3. Repayment of Revolving Credit Loans
    17  
 
       
SECTION 2.4. Evidence of Debt
    18  
 
       
SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment
    18  
 
       
SECTION 2.6. Termination of Revolving Credit Facility
    19  
 
       
SECTION 2.7. Increase in the Aggregate Revolving Credit Commitments
    19  
 
       
ARTICLE III LETTER OF CREDIT FACILITY
    20  
 
       
SECTION 3.1. L/C Commitment
    20  
 
       
SECTION 3.2. Procedure for Issuance of Letters of Credit
    21  
 
       
SECTION 3.3. Fees and Other Charges
    21  
 
       
SECTION 3.4. L/C Participations
    22  
 
       
SECTION 3.5. Reimbursement
    23  
 
       
SECTION 3.6. Obligations Absolute
    23  
 
       
SECTION 3.7 Effect of Application
    24  
 
       
ARTICLE IV [RESERVED]
    24  
 
       
ARTICLE V GENERAL LOAN PROVISIONS
    24  
 
       
SECTION 5.1. Interest
    24  

i



--------------------------------------------------------------------------------



 



         
SECTION 5.2. Notice and Manner of Conversion or Continuation of Revolving Credit
Loans
    26  
 
       
SECTION 5.3. Fees
    26  
 
       
SECTION 5.4. Manner of Payment
    26  
 
       
SECTION 5.5. Crediting of Payments and Proceeds
    27  
 
       
SECTION 5.6. Adjustments
    27  
 
       
SECTION 5.7. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent
    27  
 
       
SECTION 5.8. Joint and Several Liability of the Credit Parties
    28  
 
       
SECTION 5.9. Changed Circumstances
    29  
 
       
SECTION 5.10. Indemnity
    32  
 
       
SECTION 5.11. Capital Requirements
    32  
 
       
SECTION 5.12. Taxes
    33  
 
       
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
    35  
 
       
SECTION 6.1. Closing
    35  
 
       
SECTION 6.2. Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit
    35  
 
       
SECTION 6.3. Conditions to Extensions of Credit
    37  
 
       
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
    37  
 
       
SECTION 7.1. Representations and Warranties
    37  
 
       
SECTION 7.2. Survival of Representations and Warranties, Etc.
    42  
 
       
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
    42  
 
       
SECTION 8.1. Financial Statements and Projections
    43  
 
       
SECTION 8.2. Officer’s Compliance Certificate
    43  
 
       
SECTION 8.3. Accountants’ Certificate
    43  
 
       
SECTION 8.4. Other Reports
    44  
 
       
SECTION 8.5. Notice of Litigation and Other Matters
    44  
 
       
SECTION 8.6. Accuracy of Information
    45  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE IX AFFIRMATIVE COVENANTS
    45  
 
       
SECTION 9.1. Preservation of Corporate Existence and Related Matters
    46  
 
       
SECTION 9.2. Maintenance of Property
    46  
 
       
SECTION 9.3. Insurance
    46  
 
       
SECTION 9.4. Accounting Methods and Financial Records
    46  
 
       
SECTION 9.5. Payment and Performance of Obligations
    46  
 
       
SECTION 9.6. Compliance With Laws and Approvals
    46  
 
       
SECTION 9.7. Environmental Laws
    46  
 
       
SECTION 9.8. Compliance with ERISA
    47  
 
       
SECTION 9.9. Conduct of Business
    47  
 
       
SECTION 9.10. Visits and Inspections
    47  
 
       
SECTION 9.11. Use of Proceeds
    47  
 
       
ARTICLE X FINANCIAL COVENANTS
    47  
 
       
SECTION 10.1. Interest Coverage Ratio
    48  
 
       
SECTION 10.2. Covenant Debt to EBITDA Ratio
    48  
 
       
SECTION 10.3. Asset Coverage Ratio
    48  
 
       
ARTICLE XI NEGATIVE COVENANTS
    48  
 
       
SECTION 11.1. Limitations on Debt and Guaranty Obligations
    48  
 
       
SECTION 11.2. [Reserved]
    49  
 
       
SECTION 11.3. Limitations on Liens
    50  
 
       
SECTION 11.4. Limitations on Loans, Advances, Investments and Acquisitions
    51  
 
       
SECTION 11.5. Limitations on Mergers and Liquidation
    52  
 
       
SECTION 11.6. Limitations on Sale or Transfer of Assets
    53  
 
       
SECTION 11.7. Limitations on Dividends and Distributions
    53  
 
       
SECTION 11.8. Transactions with Affiliates
    54  
 
       
SECTION 11.9. Changes in Fiscal Year End
    54  

iii



--------------------------------------------------------------------------------



 



         
SECTION 11.10. Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt
    54  
 
       
ARTICLE XII DEFAULT AND REMEDIES
    54  
 
       
SECTION 12.1. Events of Default
    54  
 
       
SECTION 12.2. Remedies
    56  
 
       
SECTION 12.3. Rights and Remedies Cumulative; Non-Waiver; Etc.
    58  
 
       
ARTICLE XIII THE ADMINISTRATIVE AGENT
    58  
 
       
SECTION 13.1. Appointment
    58  
 
       
SECTION 13.2. Delegation of Duties
    58  
 
       
SECTION 13.3. Exculpatory Provisions
    58  
 
       
SECTION 13.4. Reliance by the Administrative Agent
    59  
 
       
SECTION 13.5. Notice of Default
    59  
 
       
SECTION 13.6. Non-Reliance on the Administrative Agent and Other Lenders
    59  
 
       
SECTION 13.7. Indemnification
    60  
 
       
SECTION 13.8. The Administrative Agent in Its Individual Capacity
    60  
 
       
SECTION 13.9. Resignation of the Administrative Agent; Successor Administrative
Agent
    60  
 
       
SECTION 13.10. Syndication and Documentation Agents
    61  
 
       
ARTICLE XIV MISCELLANEOUS
    61  
 
       
SECTION 14.1. Notices
    61  
 
       
SECTION 14.2. Expenses; Indemnity
    62  
 
       
SECTION 14.3. Set-off
    63  
 
       
SECTION 14.4. Governing Law
    63  
 
       
SECTION 14.5. Consent to Jurisdiction
    63  
 
       
SECTION 14.6. Waiver of Jury Trial
    63  
 
       
SECTION 14.7. Reversal of Payments
    63  
 
       
SECTION 14.8. Injunctive Relief; Punitive Damages
    64  
 
       
SECTION 14.9. Accounting Matters
    64  

iv



--------------------------------------------------------------------------------



 



         
SECTION 14.10. Successors and Assigns; Participations
    64  
 
       
SECTION 14.11. Amendments, Waivers and Consents
    68  
 
       
SECTION 14.12. Performance of Duties
    70  
 
       
SECTION 14.13. All Powers Coupled with Interest
    70  
 
       
SECTION 14.14. Survival of Indemnities
    70  
 
       
SECTION 14.15. Titles and Captions
    70  
 
       
SECTION 14.16. Severability of Provisions
    70  
 
       
SECTION 14.17. Counterparts
    70  
 
       
SECTION 14.18. Term of Agreement
    70  
 
       
SECTION 14.19. Inconsistencies with Other Documents; Independent Effect of
Covenants
    70  
 
       
SECTION 14.20. Patriot Act
    70  
 
       
SECTION 14.21. Ratings of Loans
    71  
 
       
SECTION 14.22. Consent Under 2004 Credit Agreement
    71  

     
Exhibits
   
 
   
Exhibit A -
  Form of Revolving Credit Note
 
   
Exhibit B -
  Form of Notice of Revolving Credit Borrowing
 
   
Exhibit C -
  Form of Notice of Account Designation
 
   
Exhibit D -
  Form of Notice of Prepayment
 
   
Exhibit E -
  Form of Notice of Conversion/Continuation
 
   
Exhibit F -
  Form of Officer’s Compliance Certificate
 
   
Exhibit G -
  Form of Assignment and Acceptance
 
   
Schedules
   
 
    Schedule 1.1(a) - Lenders and Revolving Credit Commitments
 
    Schedule 1.1(b) - Outstanding Letters of Credit
 
    Schedule 7.1(b) - Subsidiaries and Capitalization
 
    Schedule 7.1(p) - Debt and Guaranty Obligations

v



--------------------------------------------------------------------------------



 



     
Schedule 7.1(q) -
  Litigation
 
   
Schedule 11.3 -
  Existing Liens
 
   
Schedule 11.4 -
  Existing Loans, Advances and Investments

vi



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
Dated as of May 16, 2005
AMENDED AND RESTATED AS OF JUNE 6, 2008
          JONES APPAREL GROUP USA, INC. (formerly known as Kasper, Ltd.), a
Delaware corporation, the Additional Obligors (as defined below), the Lenders
who are or may become a party to this Agreement, J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint Bookrunners,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders,
JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A., as Syndication Agents, and BANK OF
AMERICA, N.A., BARCLAYS BANK PLC and SUNTRUST BANK, as Documentation Agents,
agree as follows:
          PRELIMINARY STATEMENT. The Borrower’s predecessor in interest Jones
Apparel Group USA, Inc., a Pennsylvania corporation (“Old Jones USA”), the
Borrower, the Additional Obligors, the lenders parties thereto and Wachovia
Bank, National Association (as successor in interest to First Union National
Bank), as administrative agent, were parties to an Amended and Restated
Five-Year Credit Agreement dated as of May 16, 2005 (the “Existing Credit
Agreement”). Old Jones USA merged into the Borrower as of January 1, 2007. The
Borrower, the Additional Obligors, the parties hereto and Wachovia Bank,
National Association, as Administrative Agent, desire to amend the Existing
Credit Agreement as herein set forth and to restate it in its entirety giving
effect to such amendment.
          NOW THEREFORE, the parties hereto agree that, subject to the
conditions set forth in Section 2 of Amendment No. 2 to the Existing Credit
Agreement, dated as of June 6, 2008, the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:
ARTICLE I DEFINITIONS
SECTION 1.1. Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
          “Additional Debt Securities” means Debt incurred after the Amendment
Date, arising under or in connection with public or privately placed notes,
debentures, bonds, or debt securities or related indentures or other agreements
(including in connection with the issuance of exchange securities in connection
with any exchange offer registered under the Securities Act of 1933, as amended,
following a private placement of Additional Debt Securities).
          “Additional Obligors” means the collective reference to Jones Apparel
Group, Jones Apparel Group Holdings, Nine West Footwear and Jones Retail in
their capacities as co-obligors under this Agreement.
          “Administrative Agent” means Wachovia in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 13.9.
          “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).

 



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, any other Person (other
than a Subsidiary) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
          “Agreement” means this Five-Year Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
          “Alternative Currency” means (a) Pounds Sterling, (b) the euro or
(c) any other lawful currency (other than Dollars) acceptable to the Issuing
Lenders which, in the case of this clause (c), is freely transferable and
convertible into Dollars in the United States currency market and is freely
available to all Issuing Lenders in the London interbank deposit market.
          “Alternative Currency L/C Commitment” means the lesser of (a) One
Hundred Million Dollars ($100,000,000) and (b) the L/C Commitment.
          “Amendment Date” means June 6, 2008, the date upon which Amendment
No. 2 to this Agreement became effective in accordance with its terms.
          “Applicable Law” means all applicable provisions of constitutions,
laws, statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
          “Applicable Margin” means, for purposes of calculating (a) the Base
Rate and LIBOR Rate for purposes of Section 5.1(a), (b) the L/C Fee for purposes
of Section 3.3(a) or (c) the Commitment Fee for purposes of Section 5.3(a), the
corresponding rate set forth below for the applicable rating of the senior,
unsecured, long-term debt of the Credit Parties, on a collective basis (the
“Debt Rating”) publicly announced by Standard & Poor’s, a division of The
McGraw-Hill Companies (“S&P”), and Moody’s Investors Service, Inc. (“Moody’s”)
as follows:

                                                                             
Applicable Margin Per Annum   Level   S&P Rating     Moody’s     LIBOR     Base
Rate     Trade     Standby     Commitment               Rating     Rate        
    L/C Fee     L/C Fee     Fee  
I
  >=BBB   >=Baa2     1.750 %     0.7500 %     0.855 %     1.750 %     0.150 %
II
  >=BBB-   >=Baa3     2.000 %     1.000 %     1.000 %     2.000 %     0.250 %
III
  >=BB+   >=Ba1     2.250 %     1.250 %     1.125 %     2.250 %     0.375 %
IV
  >=BB   >=Ba2     2.500 %     1.500 %     1.250 %     2.500 %     0.500 %
V
  <=BB-   <=Ba3     2.750 %     1.750 %     1.375 %     2.750 %     0.625 %

2



--------------------------------------------------------------------------------



 



provided, that if both Moody’s and S&P shall not have in effect a Debt Rating
(other than by reason of the circumstances referred to in the last sentence of
this definition), then such Debt Rating shall be deemed to be Level V. In the
event that the corresponding Debt Ratings publicly announced by S&P and Moody’s
listed above differ by (a) one pricing level, the Applicable Margin shall be
based on the higher of the two ratings, and (b) two or more pricing levels, the
Applicable Margin shall be based on the rating one rating below the higher of
the two ratings. Any change in the Applicable Margin shall be effective as of
the Business Day on which the applicable rating is announced or is publicly
available. If the rating system of S&P and Moody’s shall change, or if both of
such rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agencies and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
     “Application” means an application, in the form specified by any Issuing
Lender from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
     “Asset Coverage Ratio” means the ratio of (a) the sum of gross inventory
plus gross accounts receivable (as of the date of determination) to (b) the sum
of (i) the aggregate principal amount of Loans outstanding and (ii) the
aggregate principal amount of Loans outstanding under the 2004 Credit Agreement,
in each case as of such date of determination.
     “Assignment and Acceptance” shall have the meaning assigned thereto in
Section 14.10(b)(ii).
     “Assuming Lender” has the meaning specified in Section 2.7(d).
     “Assumption Agreement” has the meaning specified in Section 2.7(d)(ii).
     “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the sum of (i) the Federal Funds Rate plus (ii) 1/2 of 1%; each change in
the Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate or the Federal Funds Rate.
     “Base Rate Loan” means any Revolving Credit Loan bearing interest at a rate
based upon the Base Rate as provided in Section 5.1(a).
     “Borrower” means Jones Apparel Group USA, Inc.
     “Business Day” means (a) any day other than a Saturday, Sunday or legal
holiday on which banks in Charlotte, North Carolina, Philadelphia, Pennsylvania
and New York, New York, are not authorized or required by law to remain closed
for the conduct of their commercial banking business, (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, the term “Business Day” shall also exclude any
day on which banks are not open for trading in Dollar deposits in the London
interbank market and (c) with respect to all notices and determinations in
connection with, and payment of principal and interest on, any L/C Obligation
denominated in an Alternative Currency, the term “Business Day” shall also

3



--------------------------------------------------------------------------------



 



exclude any day on which banks in London do not provide quotations for deposits
denominated in such Alternative Currency.
     “Capital Lease” means, with respect to the Credit Parties and their
Subsidiaries, any lease of any property that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Credit Parties and their Subsidiaries.
     “Change in Control” shall have the meaning assigned thereto in
Section 12.1(h).
     “Closing Date” means May 16, 2005.
     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended, supplemented or otherwise modified from
time to time.
     “Commitment Date” has the meaning specified in Section 2.7(b).
     “Commitment Fee” shall have the meaning assigned thereto in Section 5.3(a).
     “Commitment Increase” has the meaning specified in Section 2.7(a).
     “Consolidated” means, when used with reference to financial statements or
financial statement items of the Credit Parties and their Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.
     “Correspondent” means any financial institution designated by an Issuing
Lender to act as such Issuing Lender’s correspondent hereunder with respect to
the distribution and payment of Letters of Credit denominated in an Alternative
Currency.
     “Covenant Debt” means, for any date of calculation, Debt with respect to
the Credit Parties and their Subsidiaries that would appear on a Consolidated
balance sheet of the Credit Parties and their Subsidiaries prepared as of such
date in accordance with GAAP.
     “Covenant Debt to EBITDA Ratio” means, for any date of calculation,
Covenant Debt as of such date divided by EBITDA for the period of four
(4) consecutive fiscal quarters ending on such date; provided that there shall
be excluded from the calculation of Covenant Debt to EBITDA Ratio for the period
ended on July 5, 2008, EBITDA (whether positive or negative) attributable to any
discontinued operations.
     “Credit Facility” means the collective reference to the Revolving Credit
Facility and the L/C Facility.
     “Credit Parties” means each of the Additional Obligors and the Borrower.
     “Debt” means, with respect to the Credit Parties and their Subsidiaries at
any date and without duplication, the sum of the following calculated in
accordance with GAAP: (a) all liabilities, obligations and indebtedness, in each
case for borrowed money including but not limited to obligations evidenced by
bonds, debentures, notes or other similar instruments of any such Person,
(b) all obligations to pay the deferred purchase

4



--------------------------------------------------------------------------------



 



price of property or services of any such Person, except trade liabilities
arising in the ordinary course of business, (c) all obligations of any such
Person as lessee under Capital Leases, (d) all Debt of any other Person secured
by a Lien on any asset of any such Person, (e) all Guaranty Obligations of any
such Person, (f) all obligations, contingent or otherwise, of any such Person
relative to the amount of drawn letters of credit not reimbursed as required by
the terms thereof, including without limitation any Reimbursement Obligation not
reimbursed as required by the terms hereof, and banker’s acceptances issued for
the account of any such Person, and (g) all net obligations incurred by any such
Person pursuant to Hedging Agreements in respect of interest rate hedges.
     “Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     “Dispute” shall have the meaning assigned thereto in Section 14.6.
     “Dollar Amount” shall mean (a) with regard to any Obligation denominated in
Dollars, the amount thereof and (b) with regard to any Obligation denominated in
an Alternative Currency, the amount of Dollars which is equivalent to the sum of
(i) the amount so expressed in an Alternative Currency at the applicable-quoted
spot rate on the appropriate page of the Reuter’s Screen as determined by the
Administrative Agent at the relevant time; plus (ii) any amounts owed by the
Borrower pursuant to Section 3.5(b).
     “Dollars” or “$” means, unless otherwise qualified, dollars in lawful
currency of the United States.
     “EBITDA” means, with respect to the Credit Parties and their Subsidiaries
on a Consolidated basis for any period, the sum of (a) Net Income for such
period, plus (b) the sum of the following to the extent deducted in the
determination of Net Income: (i) income and franchise taxes, (ii) Interest
Expense and (iii) amortization, depreciation, extraordinary non-cash losses and
any other non-cash charges (including amortization or write-off of goodwill,
transaction expenses, covenants not to compete and other intangible assets, and
non-cash charges resulting from purchase accounting related to any acquisition
otherwise permitted pursuant to the terms of this Agreement) less (c) the sum of
(i) any items of extraordinary gain which were included in determining Net
Income and (ii) items of cash gains from the sale of assets to the extent such
gains exceed $50,000,000 during such period.
     “EBITDAR” means, with respect to the Credit Parties and their Subsidiaries
on a Consolidated basis for any period, the sum of (a) Net Income for such
period, plus (b) the sum of the following to the extent deducted in the
determination of Net Income: (i) income and franchise taxes, (ii) Interest
Expense, (iii) amortization, depreciation, extraordinary non-cash losses and any
other non-cash charges (including amortization or write-off of goodwill,
transaction expenses, covenants not to compete and other intangible assets, and
non-cash charges resulting from purchase accounting related to any acquisition
otherwise permitted pursuant to the terms of this Agreement) and (iv) Rental
Expense (exclusive of any amounts reflected in Interest Expense) less (c) the
sum of (i) any items of extraordinary gain which were included in determining
Net Income and (ii) items of cash gains from the sale of assets to the extent
such gains exceed $50,000,000 during such period.

5



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
$500,000,000, (b) a commercial bank organized under the laws of any other
country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000, (d) already a Lender hereunder (whether as an original
party to this Agreement or as the assignee of another Lender) or an Affiliate of
a Lender hereunder, (e) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning Lender, (f) any SPC solely to the extent permitted by
Section 14.10(h), or (g) any other Person that has been approved in writing as
an Eligible Assignee by the Borrower and the Administrative Agent.
     “Employee Benefit Plan” means any employee benefit plan within the meaning
of Section 3(3) of ERISA which (a) is maintained for employees of the Borrower
or any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of the Borrower or any current or former ERISA
Affiliate.
     “EMU” mean economic and monetary union as contemplated in the Treaty on
European Union.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended, supplemented or otherwise
modified from time to time.
     “ERISA Affiliate” means any Person who together with the Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.
     “euro” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
euro in one or more member states.
     “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of eurocurrency liabilities or any similar

6



--------------------------------------------------------------------------------



 



category of liabilities for a member bank of the Federal Reserve System in New
York City.
     “Event of Default” means any of the events specified in Section 12.1,
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     “Existing Debt Securities” means the 4.250% Senior Notes due 2009, the
5.125% Senior Notes due 2014, and the 6.125% Senior Notes due 2034 of Jones
Apparel Group.
     “Existing Loans” shall have the meaning assigned thereto in Section 6.2(f).
     “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, and (ii) such Lender’s Revolving
Credit Commitment Percentage of the Dollar Amount of the L/C Obligations then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
     “Federal Funds Rate” means, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then “Federal Funds Rate” shall mean a daily rate
which is determined, in the opinion of the Administrative Agent, to be the rate
at which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. (Charlotte time). Rates for weekends or holidays shall be
the same as the rate for the most immediate preceding Business Day.
     “Fiscal Year” means the fiscal year of the Credit Parties and their
Subsidiaries ending on December 31.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Credit Parties and their Subsidiaries throughout the period indicated.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative,

7



--------------------------------------------------------------------------------



 



regulatory or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
     “Granting Lender” shall have the meaning assigned thereto in
Section 14.10(h).
     “Guaranty Obligation” means, with respect to the Credit Parties and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Debt or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Debt or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) a contractual commitment by one Person to
invest in another Person for so long as such investment is expected to
constitute a permitted investment under Section 11.4.
     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval, or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
     “Hedging Agreement” means any agreement with respect to an interest rate or
currency swap, collar, cap, floor or forward rate agreement or other agreement
regarding the hedging of interest rate or currency risk exposure executed in
connection with hedging the interest rate or currency exposure of any Credit
Party, and any confirming letter executed pursuant to such hedging agreement,
all as amended, restated or otherwise modified from time to time.
     “Increase Date” has the meaning specified in Section 2.7(a).
     “Increasing Lender” has the meaning specified in Section 2.7(b).
     “Interest Coverage Ratio” means, as of the last day of any fiscal quarter,
EBITDAR for the period of four consecutive fiscal quarters ending on such date
divided by the sum of (a) Interest Expense less the amortization of non-cash
items included in “Interest Expense” (including, but not limited to,
amortization of debt issuance costs) and (b) Rental Expense (exclusive of any
amounts reflected in Interest Expense), both for the period of four consecutive
fiscal quarters ending on such date; provided that there shall

8



--------------------------------------------------------------------------------



 



be excluded from the calculation of Interest Coverage Ratio for the period ended
on July 5, 2008, EBITDAR (whether positive or negative) and any items of
Interest Expense or Rental Expense attributable to any discontinued operations.
     “Interest Expense” means, for any period, total interest expense
(including, without limitation, interest expense attributable to Capital Leases)
determined on a consolidated basis, without duplication, for the Credit Parties
and their Subsidiaries in accordance with GAAP.
     “Interest Period” shall have the meaning assigned thereto in
Section 5.1(b).
     “ISP 98” means the International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication
No. 590.
     “Issuing Lender” means Wachovia, Citibank, N.A., JPMorgan Chase Bank, N.A.
and Bank of America, N.A., each in its capacity as issuer of any Letter of
Credit, and any other Lender mutually acceptable and on terms satisfactory to
the Borrower, the Administrative Agent and such Lender; and Issuing Lenders
means all such Lenders.
     “Jones Apparel Group” means Jones Apparel Group, Inc., a Pennsylvania
corporation.
     “Jones Apparel Group Holdings” means Jones Apparel Group Holdings, Inc., a
Delaware corporation.
     “Jones Retail” means Jones Retail Corporation, a New Jersey corporation.
     “L/C Commitment” means Seven Hundred Fifty Million Dollars ($750,000,000).
     “L/C Facility” means the letter of credit facility established pursuant to
Article III hereof.
     “L/C Fee” shall have the meaning assigned thereto in Section 3.3(a).
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
     “L/C Participants” means the collective reference to all the Lenders having
a Revolving Credit Commitment other than the applicable Issuing Lender.
     “Lender” means each Person executing this Agreement as a Lender set forth
on the signature pages hereto, each Assuming Lender that shall become a party
hereto pursuant to Section 2.7 and each Person that hereafter becomes a party to
this Agreement as a Lender pursuant to Section 14.10 other than any party hereto
that ceases to be a party hereto pursuant to any Assignment and Acceptance.
     “Lending Group Members” means the collective reference to (a) the Lenders
party to this Agreement and (b) the lenders party to the 2004 Credit Agreement.

9



--------------------------------------------------------------------------------



 



     “Lending Office” means, with respect to any Lender, for Revolving Credit
Loans, the office of such Lender maintaining such Lender’s Revolving Credit
Commitment Percentage of the Revolving Credit Loans.
     “Letters of Credit” shall have the meaning assigned thereto in Section 3.1.
     “LIBOR” means the rate of interest per annum determined on the basis of the
rate for deposits in Dollars or an Alternative Currency (other than euro) in
minimum amounts of at least $5,000,000 or the approximate Dollar Amount thereof,
in the case of an Alternative Currency, for a period equal to the applicable
Interest Period which appears on the British Bankers’ Association Interest
Settlement Rates (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in such currency
in the London interbank market) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest one hundredth of one percent
(1/100%)). If, for any reason, such rate does not appear on British Bankers’
Association Interest Settlement Rates, then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average (rounded upward, if necessary,
to the nearest one-hundredth of one percent (1/100%)) of the rate per annum at
which deposits in Dollars or an Alternative Currency would be offered by the
Reference Group in the London interbank market to the Administrative Agent as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest Period
and in an amount substantially equal to the amount of the applicable Revolving
Credit Loan.
     “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

             
 
  LIBOR RATE   =   LIBOR
 
           
 
          1.00 — Eurodollar Reserve Percentage

     “LIBOR Rate Loan” means any Revolving Credit Loan bearing interest at a
rate based upon the LIBOR Rate as provided in Section 5.1(a).
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, a Person shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease or other
title retention agreement relating to such asset.
     “Loan” means a Revolving Credit Loan.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Applications and each other document, instrument and agreement executed and
delivered by any Credit Party, its Subsidiaries or their counsel in connection
with this Agreement, all as may be amended, restated, supplemented or otherwise
modified.

10



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means, with respect to the Credit Parties or any
of their Subsidiaries, a material adverse effect on the business, assets,
operations or financial condition of the Credit Parties and their Subsidiaries
taken as a whole or the ability of any such Person to perform its obligations
under the Loan Documents, in each case to which it is a party.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making (or has made), or is accruing (or has accrued) an obligation to make,
contributions either presently or within the preceding six years.
     “Net Income” means, with respect to the Credit Parties and their
Subsidiaries for any period, the Consolidated net income (or loss) of the Credit
Parties and their Subsidiaries for such period determined in accordance with
GAAP; provided, that there shall be excluded from net income (or loss) of a
Person (the “computing Person”), the income (or loss) of any Person (other than
a Subsidiary of the computing Person) in which the computing Person has an
ownership interest unless received by the computing Person in a cash
distribution.
     “Net Worth” means, with respect to the Credit Parties and their
Subsidiaries, as of any date, the total shareholders’ equity that would appear
on a Consolidated balance sheet of the Credit Parties and their Subsidiaries
prepared as of such date in accordance with GAAP.
     “Nine West Footwear” means Nine West Footwear Corporation, a Delaware
corporation.
     “Note” means a Revolving Credit Note.
     “Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.2(b).
     “Notice of Conversion/Continuation” shall have the meaning assigned thereto
in Section 5.2.
     “Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.3(c).
     “Notice of Revolving Credit Borrowing” shall have the meaning assigned
thereto in Section 2.2(a).
     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all payment and other obligations owing by the Credit Parties
to any Lender or Affiliate of a Lender or the Administrative Agent under any
Hedging Agreement with any Lender or Affiliate of a Lender (which such Hedging
Agreement is permitted hereunder), and (d) all other fees and commissions
(including attorney’s fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Credit
Parties to the Lenders or the Administrative Agent, of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious,

11



--------------------------------------------------------------------------------



 



liquidated or unliquidated, and whether or not evidenced by any note, in each
case under or in respect of this Agreement, any Note, any Letter of Credit or
any of the other Loan Documents.
     “Officer’s Compliance Certificate” shall have the meaning assigned thereto
in Section 8.2.
     “Operating Lease” shall mean, as to any Person, as determined in accordance
with GAAP, any lease of property (whether real, personal or mixed) by such
Person as lessee which is not a Capital Lease.
     “Other Taxes” shall have the meaning assigned thereto in Section 5.12(b).
     “Outstanding Letters of Credit” means each letter of credit described on
Schedule 1.1(b) and outstanding as of the Closing Date.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor agency.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code.
     “Permitted Investment Policy” of the Credit Parties means the investment
policy of the Credit Parties as in effect on the Amendment Date which has been
approved by the Board of Directors of Jones Apparel Group, as amended, restated,
supplemented or otherwise modified from time to time.
     “Permitted Lines of Business” shall have the meaning assigned thereto in
Section 9.9.
     “Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
     “Pounds Sterling” means, unless otherwise qualified, pounds sterling in
lawful currency of the United Kingdom.
     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate in effect at its
principal office in Charlotte, North Carolina. Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in the
Prime Rate occurs. The parties hereto acknowledge that the rate announced
publicly by Wachovia as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
     “Prior Credit Agreement” means the Three-Year Credit Agreement dated as of
June 10, 2003 among Old Jones USA, the Borrower, the Additional Obligors (other
than Jones Retail), the lenders parties thereto and Wachovia Bank, National
Association (as successor in interest to First Union Bank), as administrative
agent.

12



--------------------------------------------------------------------------------



 



     “Prior Lenders” means, collectively, the lenders party to the Prior Credit
Agreement.
     “Reference Group” shall mean the Lenders party to this Agreement on the
Closing Date.
     “Register” shall have the meaning assigned thereto in Section 2.4(a).
     “Reimbursement Obligation” means the obligation of the Borrower to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
     “Rental Expense” means, for any period, total rental expense (net of
sublease income) determined on a consolidated basis, without duplication, for
the Credit Parties and their Subsidiaries in accordance with GAAP.
     “Required Agreement Lenders” means, at any date, any combination of Lenders
whose Revolving Credit Commitment Percentage equals at least fifty-one percent
(51%) of the Revolving Credit Commitment or if the Revolving Credit Commitment
has been terminated, any combination of Lenders who collectively hold at least
fifty-one percent (51%) of the aggregate unpaid principal amount of the
Extensions of Credit.
     “Required Lenders” means, at any date, any combination of Lending Group
Members whose Total Committed Percentage equals at least fifty-one percent (51%)
of the Total Committed Amount.
     “Responsible Officer” means any of the following: the chairman, president,
chief executive officer, chief financial officer or treasurer or vice president
and corporate controller of the Borrower or Jones Apparel Group or any other
officer of the Borrower or Jones Apparel Group reasonably acceptable to the
Administrative Agent.
     “Revolving Credit Commitment” means (a) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans to the Borrower and to participate in
Letters of Credit hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.1(a) hereto as such amount may be increased, reduced or modified at
any time or from time to time pursuant to the terms hereof and (b) as to all
Lenders, the aggregate Revolving Credit Commitment of all Lenders to make
Revolving Credit Loans, as such amount may be increased or reduced at any time
or from time to time pursuant to the terms hereof. The Revolving Credit
Commitment of all Lenders on the Amendment Date shall be Seven Hundred Fifty
Million Dollars ($750,000,000).
     “Revolving Credit Commitment Percentage” means, as to any Lender at any
time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Lender to (b) the Revolving Credit Commitment of all of the Lenders.
     “Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II hereof.
     “Revolving Credit Loans” means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.

13



--------------------------------------------------------------------------------



 



     “Revolving Credit Notes” means the collective reference to the Revolving
Credit Notes made by the Borrower under this Agreement payable to the order of
any such Lender requesting such note, substantially in the form of Exhibit A
hereto, evidencing the obligation owed to such Lender under the Revolving Credit
Facility, and any amendments and modifications thereto, any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part; “Revolving Credit Note” means any of such Revolving Credit
Notes.
     “Revolving Credit Termination Date” means the earliest of the dates
referred to in Section 2.6.
     “SPC” shall have the meaning assigned thereto in Section 14.10(h).
     “Subordinated Debt” means the collective reference to Debt on
Schedule 7.1(p) hereof designated as Subordinated Debt and any other Debt of the
Credit Parties or any Subsidiary thereof subordinated in right and time of
payment to the Obligations and otherwise permitted hereunder.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be Consolidated with those of the parent in
the parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent. Unless otherwise qualified
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
     “Syndication Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.,
each in their capacity as syndication agent hereunder, and any successor
thereto.
     “Taxes” shall have the meaning assigned thereto in Section 5.12(a).
     “Termination Event” means: (a) a “Reportable Event” described in
Section 4043 of ERISA, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate, or the appointment of
a trustee with respect to, any Pension Plan by the PBGC, or (e) any other event
or condition which would constitute grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan, or (f) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate from a Multiemployer Plan, or (g) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer

14



--------------------------------------------------------------------------------



 



Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.
     “Total Committed Amount” means (a) as to any Lending Group Member, the sum
of (i) the Revolving Credit Commitment of such Lending Group Member (or, if such
Revolving Credit Commitment has been terminated, the aggregate unpaid principal
amount of all outstanding Extensions of Credit of such Lending Group Member)
plus (ii) the Revolving Credit Commitment (as defined in the 2004 Credit
Agreement) of such Lending Group Member (or, if such Revolving Credit Commitment
has been terminated, the aggregate unpaid principal amount of all outstanding
Extensions of Credit (as defined in the 2004 Credit Agreement) of such Lending
Group Member) and (b) as to all Lenders, the aggregate Total Committed Amount of
all Lending Group Members.
     “Total Committed Percentage” means, as to any Lending Group Member at any
time, the ratio of (a) the amount of the Total Committed Amount of such Lending
Group Member to (b) the aggregate Total Committed Amount of all Lending Group
Members.
     “Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.
     “2004 Credit Agreement” means the Amended and Restated Five-Year Credit
Agreement dated as of June 15, 2004 by and among the Borrower, the Additional
Obligors thereunder, the Administrative Agent thereunder and the financial
institutions party thereto, as amended, restated, supplemented, replaced,
refinanced or otherwise modified from time to time.
     “2004 Credit Agreement Obligations” means the obligations of the Borrower
and the Additional Obligors thereunder under the 2004 Credit Agreement.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, as amended, restated or otherwise modified from time to time.
     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (1994 Revision), International Chamber of Commerce Publication No. 500.
     “United States” means the United States of America.
     “Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
     “Wholly-Owned” means, with respect to a Subsidiary, that all of the shares
of capital stock or other ownership interests of such Subsidiary (other than
directors’ qualifying shares) are, directly or indirectly, owned or controlled
by any Credit Party and/or one or more of its Wholly-Owned Subsidiaries.
SECTION 1.2. General. Unless otherwise specified, a reference in this Agreement
to a particular section, subsection, Schedule or Exhibit is a reference to that
section, subsection, Schedule or Exhibit of this Agreement. Terms defined in
this Agreement and the 2004 Credit Agreement shall be construed consistently and
no term defined herein shall be limited or restricted by any similar definition
in the 2004 Credit Agreement nor shall any such term herein limit or restrict

15



--------------------------------------------------------------------------------



 



any similar definition in the 2004 Credit Agreement. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, feminine and neuter. Any reference
herein to “Charlotte time” shall refer to the applicable time of day in
Charlotte, North Carolina.
SECTION 1.3. Other Definitions and Provisions. (a) Use of Capitalized Terms.
Unless otherwise defined therein, all capitalized terms defined in this
Agreement shall have the defined meanings when used in this Agreement and the
other Loan Documents or any certificate, report or other document made or
delivered pursuant to this Agreement.
          (b) Miscellaneous. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
          (c) Any reference or usage of the word “amount” herein as it pertains
to any Obligation denominated in an Alternative Currency shall be deemed to be a
reference or usage of the term “Dollar Amount.”
ARTICLE II REVOLVING CREDIT FACILITY
SECTION 2.1. Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Revolving Credit Loans in
Dollars to the Borrower from time to time from the Closing Date through the
Revolving Credit Termination Date as requested by the Borrower in accordance
with the terms of Section 2.2; provided, that (a) the aggregate principal amount
of all outstanding Revolving Credit Loans (after giving effect to any amount
requested) shall not exceed the Revolving Credit Commitment less all outstanding
L/C Obligations and (b) the principal amount of outstanding Revolving Credit
Loans from any Lender to the Borrower shall not at any time exceed such Lender’s
Revolving Credit Commitment less such Lender’s participations in outstanding L/C
Obligations. Each Revolving Credit Loan by a Lender shall be in a principal
amount equal to such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such occasion.
Subject to the terms and conditions hereof, the Borrower may borrow, repay and
reborrow Revolving Credit Loans hereunder until the Revolving Credit Termination
Date.
SECTION 2.2. Procedure for Advances of Revolving Credit Loans. (a) Requests for
Borrowing. The Borrower shall give the Administrative Agent irrevocable prior
written notice in the form attached hereto as Exhibit B (a “Notice of Revolving
Credit Borrowing”) not later than 11:00 a.m. (Charlotte time) (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be in an amount equal to the unused amount of the
Revolving Credit Commitment, or if less, (x) with respect to Base Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $250,000 in
excess thereof and (y) with respect to LIBOR Rate Loans in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof, (C) whether such Revolving Credit Loan is to be a LIBOR Rate Loan or
Base Rate Loan, and (D) in the case of a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto. Notices received after 11:00 a.m. (Charlotte
time) shall be deemed received on the next Business Day.

16



--------------------------------------------------------------------------------



 



The Administrative Agent shall promptly notify the Lenders of each Notice of
Revolving Credit Borrowing.
          (b) Disbursement of Revolving Credit Loans. Not later than 2:00 p.m.
(Charlotte time) on the proposed borrowing date, each Lender will make available
to the Administrative Agent, for the account of the Borrower, at the office of
the Administrative Agent in funds immediately available to the Administrative
Agent, such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.2 in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice of account designation, substantially in
the form of Exhibit C hereto (a “Notice of Account Designation”), delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time. Subject to
Section 5.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section 2.2 for which any Lender is responsible to the extent that such
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Revolving Credit Loan.
SECTION 2.3. Repayment of Revolving Credit Loans. (a) Repayment on Termination
Date. The Borrower shall repay the outstanding principal amount of all Revolving
Credit Loans in full on the Revolving Credit Termination Date, with all accrued
but unpaid interest thereon.
          (b) Mandatory Repayment of Excess Extensions of Credit. (i) If at any
time the outstanding principal amount of all Revolving Credit Loans plus the
Dollar Amount of all outstanding L/C Obligations exceeds the Revolving Credit
Commitment, the Borrower shall repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Revolving Credit Loans and/or furnish cash collateral reasonably
satisfactory to the Administrative Agent or repay the L/C Obligations in an
amount equal to such excess. Such cash collateral shall be applied in accordance
with Section 12.2(b).
          (ii) Excess Alternative Currency Letters of Credit. If the
Administrative Agent shall determine that the outstanding principal Dollar
Amount of all outstanding Letters of Credit denominated in an Alternative
Currency exceeds one hundred and five percent (105%) of the lesser of (A) the
L/C Commitment less the sum of the outstanding principal amount of all L/C
Obligations denominated in Dollars and (B) the Alternative Currency L/C
Commitment, in each case as of the last Business Day of any calendar month
during the term hereof, then not later than three (3) Business Days after notice
of the amount of such excess from the Administrative Agent to the Borrower, the
Borrower shall deposit an amount in Dollars equal to such excess with the
Administrative Agent to be held as cash collateral in accordance with
Section 12.2(b).
          (c) Optional Repayments. The Borrower may at any time and from time to
time repay the Revolving Credit Loans, in whole or in part, upon at least three
(3) Business Days’ irrevocable notice to the Administrative Agent with respect
to LIBOR Rate Loans and one (1) Business Day’s irrevocable notice with respect
to Base Rate Loans, in the form attached hereto as Exhibit D (a “Notice of
Prepayment”) specifying the date and amount of repayment and whether the
repayment is of LIBOR Rate Loans, Base Rate Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial repayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $250,000 in

17



--------------------------------------------------------------------------------



 



excess thereof with respect to Base Rate Loans and $5,000,000 or a whole
multiple of $1,000,000 in excess thereof with respect to LIBOR Rate Loans.
          (d) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not
repay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such repayment is accompanied by any amount
required to be paid pursuant to Section 5.10 hereof.
SECTION 2.4. Evidence of Debt. (a) The Administrative Agent shall maintain a
register and a subaccount therein for each Lender (the “Register”), in which
shall be recorded (i) the amount of each Revolving Credit Loan made hereunder,
including each Revolving Credit Loan evidenced by a Revolving Credit Note, and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
          (b) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded, absent manifest error; provided,
however, that the failure of the Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Revolving
Credit Loans made to the Borrower in accordance with the terms of this
Agreement.
          (c) The Borrower hereby agrees that, upon the request to the
Administrative Agent by any Lender, the Borrower will execute and deliver to
such Lender a Revolving Credit Note of such Borrower evidencing the Revolving
Credit Loans of such Lender, substantially in the form of Exhibit A.
SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment (a)
Voluntary Reduction. The Borrower shall have the right at any time and from time
to time, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $5,000,000 or any whole multiple of $1,000,000 in excess thereof.
          (b) Each permanent reduction of the Revolving Credit Commitment made
pursuant to this Section 2.5 shall be accompanied, if necessary, by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans
and L/C Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the amount by which the aggregate then
undrawn and unexpired amount of such Letters of Credit exceeds the Revolving
Credit Commitment as so reduced. Any reduction of the Revolving Credit
Commitment to zero (including upon termination of the Revolving Credit Facility
on the Revolving Credit Termination Date) shall be accompanied by payment of all
outstanding Revolving Credit Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Revolving
Credit Facility. Such cash collateral shall be applied in accordance with
Section 12.2(b). If the reduction of the Revolving

18



--------------------------------------------------------------------------------



 



Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.10
hereof.
SECTION 2.6. Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the earliest of (a) May 16, 2010, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5(a), and (c) the date of termination by the Administrative Agent
on behalf of the Lenders pursuant to Section 12.2(a).
SECTION 2.7. Increase in the Aggregate Revolving Credit Commitments.
          (a) The Borrower may, at any time but in any event not more than once
in any calendar year prior to the Revolving Credit Termination Date, by notice
to the Administrative Agent, request that the aggregate amount of the Revolving
Credit Commitments be increased by an amount of $25,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled Revolving Credit Termination
Date (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that (i) in no event shall the aggregate
amount of the Revolving Credit Commitments at any time exceed $850,000,000 and
(ii) on the date of any request by the Borrower for a Commitment Increase and on
the related Increase Date, (x) the representations and warranties in Section 7.1
shall be true and correct and (y) no Default shall have occurred and be
continuing.
          (b) The Administrative Agent shall promptly notify the Lenders of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments (the “Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Revolving Credit Commitment. If the Lenders notify
the Administrative Agent that they are willing to increase the amount of their
respective Revolving Credit Commitments by an aggregate amount that exceeds the
amount of the requested Commitment Increase, the requested Commitment Increase
shall be allocated among the Lenders willing to participate therein in such
amounts as are agreed between the Borrower and the Administrative Agent.
          (c) Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Revolving Credit Commitment of each such
Eligible Assignee shall be in an amount of $5,000,000 or more.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.7(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated

19



--------------------------------------------------------------------------------



 



to such Lender pursuant to the last sentence of Section 2.7(b)) as of such
Increase Date; provided, however, that the Administrative Agent shall have
received on or before such Increase Date the following, each dated such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower approving the Commitment Increase, (B) a consent from each Additional
Obligor approving such Commitment Increase and (C) an opinion of counsel for the
Borrower (which may be in-house counsel), in form and substance reasonably
satisfactory to the Administrative Agent;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent
(each an “Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Borrower; and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing reasonably satisfactory
to the Borrower and the Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.7(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrower, on or before 1:00 P.M. (Charlotte time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.
          (e) On the Increase Date, if any Revolving Credit Loans are then
outstanding, the Borrower shall borrow from all or certain of the Lenders and/or
(subject to compliance by the Borrower with Section 2.3) prepay Revolving Credit
Loans of all or certain of the Lenders such that, after giving effect thereto,
the Revolving Credit Loans (including, without limitation, the Interest Periods
thereof) shall be held by the Lenders (including for such purposes the
Increasing Lenders and the Assuming Lenders) ratably in accordance with their
respective Revolving Credit Commitments. On and after each Increase Date, the
Revolving Credit Commitment Percentage of each Lender’s participation in Letters
of Credit and Revolving Credit Loans from draws under Letters of Credit shall be
calculated after giving effect to each such Commitment Increase.
ARTICLE III LETTER OF CREDIT FACILITY
SECTION 3.1. L/C Commitment. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue trade and standby letters of credit (“Letters of
Credit”) for the account of the Borrower and its specified Subsidiaries on any
Business Day from the Closing Date to but not including the Revolving Credit
Termination Date in such form as may be approved from time to time by such
Issuing Lender; provided, however, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the L/C
Obligations on account of Letters of Credit denominated in an Alternative
Currency would exceed the Alternative Currency L/C Commitment or (c) the
aggregate principal amount of outstanding Revolving Credit Loans, plus the
aggregate principal amount of L/C Obligations would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in (A) Dollars, if
such Letter of Credit is a standby Letter of Credit, or (B) Dollars or an
Alternative Currency, if such Letter of Credit is a trade Letter of

20



--------------------------------------------------------------------------------



 



Credit, (ii) be a trade or standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no later
than ten Business Days prior to the Revolving Credit Termination Date, and
(iv) be subject to the Uniform Customs and/or ISP 98, as set forth in the
Application or as determined by the applicable Issuing Lender and, to the extent
not inconsistent therewith, the laws of the State of New York. No Issuing Lender
shall at any time be obligated to issue any Letter of Credit hereunder if such
issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires. Each Outstanding Letter of Credit
shall be deemed to have been issued under this Agreement.
SECTION 3.2. Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit (or amend,
extend or renew an outstanding Letter of Credit) by delivering to such Issuing
Lender at any Issuing Lender’s office at any address mutually acceptable to the
Borrower and such Issuing Lender an Application therefor, including, if
applicable, the office of such Issuing Lender’s Correspondent, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may reasonably request. Upon
receipt of any Application, such Issuing Lender shall process such Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI hereof, promptly issue the Letter of
Credit (or amend, extend or renew the outstanding Letter of Credit) requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit (or amend, extend or renew an outstanding Letter of Credit)
earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender
and the Borrower. Within fifteen (15) Business Days after the end of each month,
the Administrative Agent shall report to each Lender the average daily
outstandings for each day in such month for all Letters of Credit during the
previous month.
SECTION 3.3. Fees and Other Charges. (a) The Borrower shall pay to the
Administrative Agent, for the account of each Issuing Lender and the L/C
Participants, a letter of credit fee (the “L/C Fee”) (i) with respect to each
trade Letter of Credit, in an amount equal to the Applicable Margin for trade
Letters of Credit times the average daily undrawn amount of such issued Letter
of Credit as reported by the Administrative Agent pursuant to Section 3.2 and
(ii) with respect to each standby Letter of Credit, in an amount equal to the
Applicable Margin for standby Letters of Credit times the face amount of such
Letter of Credit. Such fee shall be payable quarterly in arrears (x) for trade
Letters of Credit, within fifteen (15) Business Days after the end of each
calendar quarter and on the Revolving Credit Termination Date and (y) for
standby Letters of Credit, within fifteen (15) Business Days after the end of
each calendar quarter and on the Revolving Credit Termination Date.
          (b) In addition to the foregoing commission, the Borrower shall pay
the Issuing Lenders an issuance fee of one tenth percent (1/10%) per annum on
the face amount of each standby Letter of Credit, payable quarterly in arrears
within fifteen (15) Business Days after the end of each calendar quarter of each
calendar quarter and on the Revolving Credit Termination Date.

21



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall, promptly following its receipt
thereof, distribute to each Issuing Lender and the L/C Participants all fees
received by the Administrative Agent in accordance with their respective
Revolving Credit Commitment Percentages.
SECTION 3.4. L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in such Issuing Lender’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender’s address for notices specified herein an amount
in Dollars equal to such L/C Participant’s Revolving Credit Commitment
Percentage of the Dollar Amount of such draft, or any part thereof, which is not
so reimbursed, such payment to be made by the making of a Base Rate Loan in
Dollars pursuant to Section 3.5(c) below.
          (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, the Administrative Agent shall notify each L/C Participant of the
amount and due date of such required payment and such L/C Participant shall pay
to such Issuing Lender the amount specified on the applicable due date. If any
such amount is paid to such Issuing Lender after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand, in addition to
such amount, the product of (i) such amount, times (ii) the daily average
Federal Funds Rate as determined by the Administrative Agent during the period
from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of any Issuing Lender with
respect to any amounts owing under this Section 3.4(b) shall be conclusive in
the absence of manifest error. With respect to payment to any Issuing Lender of
the unreimbursed amounts described in this Section 3.4(b), if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
(Charlotte time) on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. (Charlotte time) on any Business Day, such payment
shall be due on the following Business Day.
          (c) Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section 3.4, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, or any payment of
interest on account thereof), such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof in accordance with such L/C Participant’s
Revolving Credit Commitment Percentage; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

22



--------------------------------------------------------------------------------



 



SECTION 3.5. Reimbursement. (a) Reimbursement by the Borrower. The Borrower
agrees to reimburse each Issuing Lender on each date the Administrative Agent
notifies the Borrower of the date and amount of a draft paid under any Letter of
Credit for the amount of (i) such draft so paid and (ii) any taxes, fees,
charges or other costs or expenses incurred by any Issuing Lender in connection
with such payment (other than those payable pursuant to Section 3.5(b) below).
Each such payment shall be made to any Issuing Lender at its address for notices
specified herein (i) in Dollars if such Letter of Credit was denominated in
Dollars or (ii) in Dollars or the applicable Alternative Currency, at the option
of the Borrower, if such Letter of Credit was denominated in an Alternative
Currency, and in each case, in immediately available funds. Interest shall be
payable on any and all amounts remaining unpaid by the Borrower under this
Article III from the day immediately following the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate which would be payable on any outstanding Base Rate Loans
which were then overdue.
          (b) Exchange Indemnification and Increased Costs. The Borrower shall,
upon demand from any Issuing Lender or L/C Participant, pay to such Issuing
Lender or L/C Participant, the amount of (i) any loss or cost or increased cost
incurred by such Issuing Lender or L/C Participant, (ii) any reduction in any
amount payable to or in the effective return on the capital to such Issuing
Lender or L/C Participant, (iii) any currency exchange loss, in each case with
respect to clauses (i), (ii) and (iii), that such Issuing Lender or L/C
Participant sustains as a result of the Borrower’s repayment in Dollars of any
Letter of Credit denominated in an Alternative Currency or (iv) any interest or
any other return, including principal, foregone by such Issuing Lender as a
result of the introduction of, change over to or operation of the euro in any
member state participating in the euro. A certificate of such Issuing Lender
setting forth in reasonable detail the basis for determining such additional
amount or amounts necessary to compensate such Issuing Lender shall be
conclusively presumed to be correct save for manifest error.
          (c) Reimbursement by the Lenders. If the Borrower fails to timely
reimburse such Issuing Lender on the date the Borrower receives the notice
referred to in this Section 3.5, the Borrower shall be deemed to have timely
given a Notice of Revolving Credit Borrowing pursuant to Section 2.2 hereunder
to the Administrative Agent requesting the Lenders to make a Base Rate Loan on
such date in an amount in Dollars equal to the Dollar Amount (as of the date of
funding of such Base Rate Loan by each Lender) of such draft paid, together with
any taxes, fees, charges or other costs or expenses incurred by any Issuing
Lender and to be reimbursed pursuant to this Section 3.5 and, regardless of
whether or not the conditions precedent specified in Article VI have been
satisfied, the Lenders shall make Base Rate Loans in such amount, the proceeds
of which shall be applied to reimburse such Issuing Lender for the amount of the
related drawing and costs and expenses. Notwithstanding the foregoing, nothing
in this Section 3.5 shall obligate the Lenders to make such Base Rate Loans if
the making of such Base Rate Loans would violate the automatic stay under
federal bankruptcy laws.
SECTION 3.6. Obligations Absolute. The Borrower’s obligations under this
Article III (including without limitation the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against any Issuing Lender or any beneficiary of a Letter of Credit.
The Borrower also agrees with each Issuing Lender that no Issuing Lender shall
be responsible for, and the Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of

23



--------------------------------------------------------------------------------



 



Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by such Issuing Lender’s gross negligence
or willful misconduct. The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Customs and/or ISP 98, as set forth in the Application or as determined
by the Issuing Lender and, to the extent not inconsistent therewith, the laws of
the State of New York, shall be binding on the Borrower and shall not result in
any liability of any Issuing Lender to the Borrower. The responsibility of each
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
SECTION 3.7 Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
ARTICLE IV [RESERVED]
ARTICLE V GENERAL LOAN PROVISIONS
SECTION 5.1. Interest. (a) Interest Rate Options. Subject to the provisions of
this Section 5.1, at the election of the Borrower, the aggregate principal
balance of any Revolving Credit Loans shall bear interest at (i) the Base Rate
plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin;
provided that LIBOR Rate Loans shall not be available until three (3) Business
Days after the Closing Date unless the Borrower executes and delivers an
indemnity in favor of the Administrative Agent and the Lenders in form and
substance satisfactory to them. The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Revolving Credit Loan at the time
a Notice of Revolving Credit Borrowing is given pursuant to Section 2.2 or at
the time a Notice of Conversion/Continuation is given pursuant to Section 5.2.
Each Revolving Credit Loan or portion thereof bearing interest based on the Base
Rate shall be a “Base Rate Loan”, and each Revolving Credit Loan or portion
thereof bearing interest based on the LIBOR Rate shall be a “LIBOR Rate Loan.”
Any Revolving Credit Loan or any portion thereof as to which the Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan.
          (b) Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 5.1(a), shall elect
an interest period (each, an “Interest Period”) to be applicable to such Loan,
which Interest Period shall be a period of one (1), two (2), three (3), or six
(6) months (or nine (9) or twelve (12) months or any other period if available
from all Lenders) with respect to each LIBOR Rate; provided that:
     (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the next preceding Interest Period expires;

24



--------------------------------------------------------------------------------



 



     (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
     (iv) no Interest Period shall extend beyond the Revolving Credit
Termination Date; and
     (v) there shall be no more than six (6) Interest Periods for Revolving
Credit Loans in effect at any time.
          (c) Default Rate. Subject to Section 12.3, at the discretion of the
Administrative Agent and Required Lenders, upon the occurrence and during the
continuance of an Event of Default, (i) the Borrower shall no longer have the
option to request LIBOR Rate Loans, (ii) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans, as applicable, until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans, and (iii) all outstanding Base Rate
Loans shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans. Interest shall continue
to accrue on the amount of Revolving Credit Loans outstanding after the filing
by or against the Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.
          (d) Interest Payment and Computation. Interest on each Base Rate Loan
shall be payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2005; and interest on each LIBOR Rate Loan shall be payable
on the last day of each Interest Period applicable thereto, and if such Interest
Period exceeds three (3) months, at the end of each three (3) month interval
during such Interest Period. Interest on LIBOR Rate Loans and all fees payable
hereunder shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed and interest on Base Rate Loans shall be computed
on the basis of a 365/66-day year and assessed for the actual number of days
elapsed.
          (e) Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder or under any of the Loan
Documents charged or collected pursuant to the terms of this Agreement or
pursuant to any other Loan Document exceed the highest rate permissible under
any Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by Lenders in excess of the maximum lawful rate or (ii) shall
apply such excess to the principal balance of the Obligations. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

25



--------------------------------------------------------------------------------



 



SECTION 5.2. Notice and Manner of Conversion or Continuation of Revolving Credit
Loans. Provided that no Event of Default has occurred and is then continuing,
the Borrower shall have the option (a) to convert all or any portion of its
outstanding Base Rate Loans in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b), (i) to convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $250,000 in excess
thereof into Base Rate Loans or (ii) to continue such LIBOR Rate Loans as LIBOR
Rate Loans for an additional Interest Period; provided that if any conversion or
continuation is made prior to the expiration of any Interest Period, the
Borrower shall pay any amount required to be paid pursuant to Section 5.10
hereof. Whenever the Borrower desires to convert or continue Revolving Credit
Loans as provided above, the Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. (Charlotte time) three
(3) Business Days before the day on which a proposed conversion or continuation
of such Revolving Credit Loan is to be effective (except in the case of a
conversion of a LIBOR Rate Loan to a Base Rate Loan in which case same day
notice by the Borrower shall be sufficient) specifying (A) the Revolving Credit
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Revolving Credit Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan. The Administrative Agent shall promptly notify the
Lenders of such Notice of Conversion/Continuation.
SECTION 5.3. Fees. (a) Commitment Fees. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee (the “Commitment Fee”) at a rate per annum equal to the
Applicable Margin on the unused amount of the Revolving Credit Commitment. The
Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter for the period commencing on the Amendment Date and ending on
the Revolving Credit Termination Date. The Commitment Fee shall be distributed
by the Administrative Agent to the Lenders pro rata in accordance with the
Lenders’ respective Revolving Credit Commitment Percentages.
          (b) Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent for its obligations hereunder, the Borrower agrees to pay
to the Administrative Agent, for its account, the fees set forth in the separate
fee letter agreement executed by the Borrower and the Administrative Agent dated
April 26, 2005.
SECTION 5.4. Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Revolving Credit Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement or any other Loan Document shall be made not later than
1:00 p.m. (Charlotte time) on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders (other than as set forth below) pro rata in
accordance with their respective Revolving Credit Commitment Percentages (except
as specified below), in Dollars, in immediately available funds and shall be
made without any set-off, counterclaim or deduction whatsoever. Any payment
received after such time but before 2:00 p.m. (Charlotte time) on such day shall
be deemed a payment on such date for the purposes of Section 12.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. (Charlotte time) shall be deemed to
have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each Lender at its address for

26



--------------------------------------------------------------------------------



 



notices set forth herein its pro rata share of such payment in accordance with
such Lender’s Revolving Credit Commitment Percentage (except as specified
below), and shall wire advice of the amount of such credit to each Lender. Each
payment to the Administrative Agent of the L/C Participants’ commissions shall
be made in like manner, but for the account of the L/C Participants. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Article IV or Section 5.9, 5.10, 5.11, 5.12 or 14.2 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to Section 5.1(b)(ii), if any payment under this Agreement or any other
Loan Document shall be specified to be made upon a day which is not a Business
Day, it shall be made on the next succeeding day which is a Business Day and
such extension of time shall in such case be included in computing any interest
if payable along with such payment.
SECTION 5.5. Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 12.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied first to all expenses then due and payable by the Borrower
hereunder, then to all indemnity obligations then due and payable by the
Borrower hereunder, then to all Administrative Agent’s fees then due and
payable, then to all commitment and other fees and commissions then due and
payable, then to accrued and unpaid interest hereunder or under any other Loan
Document, and Reimbursement Obligation (pro rata in accordance with all such
amounts due), then to the principal amount hereunder or under any other Loan
Document, Reimbursement Obligation and any termination payments due in respect
of a Hedging Agreement with any Lender or Affiliate of a Lender (which Hedging
Agreement is permitted hereunder) (pro rata in accordance with all such amounts
due) and then to the cash collateral account described in Section 12.2(b) hereof
to the extent of any L/C Obligations then outstanding, in that order.
SECTION 5.6. Adjustments. If any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or interest
thereon, or if any Lender shall at any time receive any collateral in respect to
the Obligations owing to it (whether voluntarily or involuntarily, by set-off or
otherwise) in a greater proportion than any such payment to and collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders such portion of each such other Lender’s Extensions
of Credit Obligations, or shall provide such other Lenders with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Extensions of Credit may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.
SECTION 5.7. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Revolving Credit Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice

27



--------------------------------------------------------------------------------



 



shall not release such Lender of its obligations hereunder), the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the proposed borrowing date in accordance with
Sections 2.2(b), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If such amount is made available to the Administrative Agent on a date after
such borrowing date, such Lender shall pay to the Administrative Agent on demand
an amount, until paid, equal to the product of (a) the amount not made available
by such Lender in accordance with the terms hereof, times (b) the daily average
Federal Funds Rate during such period as determined by the Administrative Agent,
times (c) a fraction the numerator of which is the number of days that elapse
from and including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360. A certificate of the Administrative Agent with respect to any amounts
owing under this Section 5.7 shall be conclusive, absent manifest error. If such
Lender’s Revolving Credit Commitment Percentage of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such borrowing date, the Administrative Agent shall be entitled to
recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to such borrowing, on demand, from the
Borrower. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Revolving Credit Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation hereunder to make its
Revolving Credit Commitment Percentage of such Revolving Credit Loan available
on the borrowing date, but no Lender shall be responsible for the failure of any
other Lender to make its Revolving Credit Commitment Percentage of such
Revolving Credit Loan available on the borrowing date.
SECTION 5.8. Joint and Several Liability of the Credit Parties. (a) Each of the
Credit Parties is jointly and severally liable not merely as a surety but as a
co-debtor for each and every Obligation. Each of the Credit Parties is accepting
joint and several liability hereunder in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly or indirectly, of each of the Credit Parties and in
consideration of the undertakings of each of the Credit Parties to accept joint
and several liability for the Obligations.
          (b) Except as otherwise expressly provided herein, each Credit Party
hereby waives promptness, diligence, presentment, demand, protest, notice of
acceptance of its joint and several liability, notice of any and all advances of
the Revolving Credit Loans and Letters of Credit made under this Agreement and
the other Loan Documents, notice of occurrence of any Default or Event of
Default, or of any demand for any payment under this Agreement and notice of any
action at any time taken or omitted by the Administrative Agent or any Lender
under or in respect of any of the Obligations hereunder. Each Credit Party
hereby waives all defenses which may be available by virtue of any valuation,
stay, moratorium law or other similar law now or hereafter in effect, any right
to require the marshaling of assets of any of the Credit Parties and any other
entity or person primarily or secondarily liable with respect to any of the
Obligations, and all suretyship defenses generally. Each Credit Party hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment, or place or manner for payment, compromise, refinancing,
consolidation or renewals of any of the Obligations hereunder, the acceptance of
any partial payment thereon, any waiver, consent or other action or acquiescence
by the Administrative Agent or any Lender at any time or times in respect of any
default by any Credit Party in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement and the other Loan Documents,
any and all other indulgences whatsoever by the Administrative Agent or any
Lender in respect of any of the Obligations, and the taking, addition,

28



--------------------------------------------------------------------------------



 



substitution or release, in whole or in part, at any time or times, of any
security for any of such Obligations or the addition, substitution or release,
in whole or in part, of any Credit Party or any other entity or person primarily
or secondarily liable for any Obligation. If for any reason any of the Credit
Parties has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
any of the Credit Parties by reason of such Credit Party’s insolvency,
bankruptcy or reorganization or by other operation of law or for any reason,
this Agreement and the other Loan Documents shall nevertheless be binding on
each of the other Credit Parties to the same extent as if such Credit Party at
all times had been the sole obligor on such Obligations. The Obligations of each
Credit Party under this Section 5.8 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any reconstruction or
similar proceeding with respect to any Credit Party, the Administrative Agent or
any Lender.
          (c) If at any time, any payment, or any part thereof, made in respect
of any of the Obligations, is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any of the Credit Parties, or otherwise, the
provisions of this Section 5.8 will forthwith be reinstated in effect as though
such payment had not been made.
          (d) Until the payment and performance in full of all the Obligations,
none of the Credit Parties shall exercise and each hereby waives any rights
against the other Credit Parties as a result of payment by such Credit Party
hereunder, by way of subrogation, reimbursement, restitution, contribution or
otherwise, and none of the Credit Parties will prove any claim in competition
with the Administrative Agent or any Lender in respect of any payment hereunder
in bankruptcy, insolvency, or reorganization proceedings of any nature; none of
the Credit Parties will claim any set-off, recoupment or counterclaim against
any of the other Credit Parties in respect of any liability of one Credit Party
to another Credit Party. Each of the Credit Parties hereby agrees that the
payment of any amounts due with respect to any indebtedness owing by any of the
Credit Party to any other Credit Party is hereby subordinated to the prior
payment in full in cash of the Obligations. Each Credit Party agrees that, after
the occurrence and during the continuance of any Default or Event of Default
hereunder, none of the Credit Parties will demand, sue for or otherwise attempt
to collect any indebtedness of any other Credit Party to such Credit Party until
all of the Obligations of the Credit Parties hereunder shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, any Credit Party shall
collect, enforce or receive any amounts in respect of such indebtedness in
violation of the foregoing sentence while any Obligations of the Credit Parties
are still outstanding, such amounts shall be collected, enforced and received by
such Credit Party as trustee for the Administrative Agent and the Lenders and be
paid over to the Administrative Agent on account of the Obligations without
affecting in any manner the liability of such Credit Party under the other
provisions hereof.
SECTION 5.9. Changed Circumstances. (a) Circumstances Affecting LIBOR Rate
Availability. If with respect to any Interest Period: (i) the Administrative
Agent or any Lender (after consultation with Administrative Agent) shall
determine that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in the applicable currency, in the
applicable amounts are not being quoted via British Bankers’ Association
Interest Settlement Rates (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits of the applicable
currency in the London interbank market) or offered to the Administrative Agent
or such Lender for such Interest Period; or (ii) the Required Lenders reasonably
determine (which determination shall be

29



--------------------------------------------------------------------------------



 



conclusive) and notify the Administrative Agent that the LIBOR Rate will not
adequately and fairly reflect the cost to the Required Lenders of funding LIBOR
Rate Loans for such Interest Period; then the Administrative Agent shall
forthwith give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of
the Borrower to convert any Revolving Credit Loan to or continue any Loan as a
LIBOR Rate Loan shall be suspended, and the Borrower shall repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
LIBOR Rate Loan together with accrued interest thereon, on the last day of the
then current Interest Period applicable to such Loan or convert the then
outstanding principal amount of each such LIBOR Rate Loan as of the last day of
such Interest Period.
          (b) Laws Affecting LIBOR Rate Availability. If, after the Closing
Date, the introduction of, or any change in, any Applicable Law or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any of their respective
Lending Offices) with any request or directive (whether or not having the force
of law) issued after the Closing Date of any such Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Offices) to honor its obligations hereunder
to make or maintain any LIBOR Rate Loan, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and the right
of the Borrower to convert any Revolving Credit Loan or continue any Revolving
Credit Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrower
may select only Base Rate Loans hereunder, and (ii) if any of the Lenders may
not lawfully continue to maintain a LIBOR Rate Loan to the end of the then
current Interest Period applicable thereto , the applicable Loan shall
immediately be converted to a Base Rate Loan or a Loan that bears interest at
the Base Rate for the remainder of such Interest Period.
          (c) Increased Costs. If, after the Closing Date, the introduction of,
or any change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) issued after the Closing Date
of such Authority, central bank or comparable agency:
     (i) shall subject any of the Lenders (or any of their respective Lending
Offices) to any tax, duty or other charge with respect to any Revolving Credit
Loan, Letter of Credit or Application or shall change the basis of taxation of
payments to any of the Lenders (or any of their respective Lending Offices) of
the principal of or interest on any Revolving Credit Loan, Letter of Credit or
Application or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on the overall net income of any of the
Lenders or any of their respective Lending Offices imposed by the jurisdiction
in which such Lender is organized or is or should be qualified to do business or
such Lending Office is located); or
     (ii) shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance or capital or similar requirement against
assets of, deposits with

30



--------------------------------------------------------------------------------



 



or for the account of, or credit extended by any of the Lenders (or any of their
respective Lending Offices) or shall impose on any of the Lenders (or any of
their respective Lending Offices) or the foreign exchange and interbank markets
any other condition affecting any Revolving Credit Loan; and the result of any
of the foregoing is to increase the costs to any of the Lenders of maintaining
any LIBOR Rate Loan or issuing or participating in Letters of Credit or to
reduce the yield or amount of any sum received or receivable by any of the
Lenders under this Agreement or under any other Loan Document in respect of a
LIBOR Rate Loan or Letter of Credit or Application, then such Lender may
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify the Borrower of such fact and demand compensation therefor and,
within fifteen (15) days after such notice by the Administrative Agent, the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or Lenders for such increased cost or reduction. The
Administrative Agent and the applicable Lender will promptly notify the Borrower
of any event of which it has knowledge which will entitle such Lender to
compensation pursuant to this Section 5.9(c); provided, that the Administrative
Agent shall incur no liability whatsoever to the Lenders or the Borrower in the
event it fails to do so. The amount of such compensation shall be determined, in
the applicable Lender’s reasonable discretion, based upon the assumption that
such Lender funded its Revolving Credit Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical; provided
that no compensation shall be payable pursuant to the above if the applicable
Lender fails to demand compensation for such increased costs within one-hundred
eighty (180) days following the date on which such Lender has actual knowledge
of the event resulting in such increase. A certificate of such Lender setting
forth in reasonable detail the basis for determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save
for manifest error.
     (d) Mitigation Obligations; Replacement of Lenders.
          (i) If any Lender requests compensation under this Section 5.9, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (A) would eliminate
or reduce amounts payable pursuant to this Section 5.9 or Section 5.12, as the
case may be, in the future and (B) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          (ii) If any Lender requests compensation under this Section 5.9, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 14.10), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have received the prior written consent of the Administrative

31



--------------------------------------------------------------------------------



 



Agent (and, if a participation in a Letter of Credit is being assigned, the
Issuing Lender that issued such Letter of Credit), which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Credit Loans and
participations in Letters of Credit, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (C) in the case of any such assignment
resulting from a claim for compensation under this Section 5.9, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
SECTION 5.10. Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow on a date specified
therefor in a Notice of Revolving Credit Borrowing or Notice of
Continuation/Conversion or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss, cost or expense to any Lender shall be deemed
to equal an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid, were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the London interbank market; provided that no compensation shall be payable
pursuant to the above if the applicable Lender fails to demand compensation for
such increased costs within one-hundred eighty (180) days following the date on
which such Lender has actual knowledge of the event resulting in such increase.
A certificate of such Lender setting forth in reasonable detail the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
SECTION 5.11. Capital Requirements. If either (a) the introduction of, or any
change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request issued after the Closing Date from any central
bank or comparable agency or other Governmental Authority (whether or not having
the force of law), has or would have the effect of reducing the rate of return
on the capital of, or has affected or would affect the amount of capital
required to be maintained by, any Lender or any corporation controlling such
Lender as a consequence of, or with reference to any Lender’s Revolving Credit
Commitment and other commitments of this type, below the rate which the Lender
or such other corporation could have achieved but for such introduction, change
or compliance, then within five (5) Business Days after written demand by any
such Lender, the Borrower shall pay to such Lender from time to time as
specified by such Lender additional amounts sufficient to compensate such Lender
or other corporation for such reduction; provided that no compensation shall be
payable pursuant to the above if the applicable Lender fails to demand
compensation for such increased costs within one-hundred eighty (180) days
following the date on which such lender has actual knowledge of the event
resulting in such

32



--------------------------------------------------------------------------------



 



increase. A certificate of such Lender setting forth in reasonable detail the
basis for determining such amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
SECTION 5.12. Taxes. (a) Payments Free and Clear. Any and all payments by the
Borrower hereunder or under the Notes or the Letters of Credit shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholding, and all liabilities with
respect thereto excluding, (i) in the case of each Lender and the Administrative
Agent, income and franchise taxes imposed on (or measured by) its net income by
the United States of America or by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or its
principal office is located or is or should be qualified to do business or any
political subdivision thereof, or in the case of any Lender, in which its
applicable Lending Office is located (provided, however, that no Lender shall be
deemed to be located in any jurisdiction solely as a result of taking any action
related to this Agreement or the Notes or Letters of Credit) and (ii) any branch
profits tax imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (i) above (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or Letter of Credit to any Lender or the Administrative Agent, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.12) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the amount such party would have received had no
such deductions been made, (B) the Borrower shall make such deductions, (C) the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law, and (D) the Borrower shall
deliver to the Administrative Agent evidence of such payment to the relevant
taxing authority or other authority in the manner provided in Section 5.12(d).
The Borrower shall not, however, be required to pay any amounts pursuant to
clause (A) of the preceding sentence to any Foreign Lender or the Administrative
Agent not organized under the laws of the United States of America or a state
thereof (or the District of Columbia) if such Foreign Lender or the
Administrative Agent fails to comply with the requirements of paragraph (e) of
this Section 5.12 or Section 5.9(d), as the case may be.
          (b) Stamp and Other Taxes. In addition, the Borrower shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise or property taxes, levies of the United
States or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit, the other Loan Documents (hereinafter referred to
as “Other Taxes”).
          (c) Indemnity. The Borrower shall indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 5.12) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. A certificate as to the amount of such payment or liability prepared
by a Lender or the Administrative Agent, absent manifest error, shall be
conclusive, provided that if the Borrower reasonably believes that such Taxes or
Other Taxes were not correctly or legally asserted, such

33



--------------------------------------------------------------------------------



 



Lender or the Administrative Agent (as the case may be) shall use reasonable
efforts to cooperate with the Borrower, at the Borrower’s expense, to obtain a
refund of such Taxes or Other Taxes. Such indemnification shall be made within
thirty (30) days from the date such Lender or the Administrative Agent (as the
case may be) makes written demand therefor. If a Lender or the Administrative
Agent shall become aware that it is entitled to receive a refund in respect of
Taxes or Other Taxes, it promptly shall notify the Borrower of the availability
of such refund and shall, within sixty (60) days after receipt of a request by
the Borrower pursue or timely claim such refund at the Borrower’s expense. If
any Lender or the Administrative Agent receives a refund in respect of any Taxes
or Other Taxes for which such Lender or the Administrative Agent has received
payment from the Borrower hereunder, it promptly shall repay such refund (plus
interest received, if any) to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 5.12 with respect to Taxes or Other Taxes giving rise to such refund),
provided that the Borrower, upon the request of such Lender or the
Administrative Agent, agrees to return such refund (plus any penalties, interest
or other charges required to be paid) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
refund to the relevant taxing authority.
          (d) Evidence of Payment. Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 14.1, the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Administrative Agent.
          (e) Delivery of Tax Forms. Each Foreign Lender shall deliver to the
Borrower, with a copy to the Administrative Agent, on the Closing Date or
concurrently with the delivery of the relevant Assumption Agreement or
Assignment and Acceptance, as applicable, (i) two United States Internal Revenue
Service Forms W-8ECI or Forms W-8BEN, as applicable (or successor forms),
properly completed and certifying in each case that such Foreign Lender is
entitled to a complete exemption from withholding or deduction for or on account
of any United States federal income taxes, and (ii) an Internal Revenue Service
Form W-8 or W-9 or successor applicable form, as the case may be, to establish
an exemption from United States backup withholding taxes. Each Foreign Lender
further agrees to deliver to the Borrower, with a copy to the Administrative
Agent, a Form W-8BEN or W-8ECI and Form W-8 or W-9, or successor applicable
forms or manner of certification, as the case may be, on or before the date that
any such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower, certifying in the case of a Form W-8BEN or W-8ECI that such Foreign
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (unless in any such case
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or the exemption to which such
forms relate unavailable and such Foreign Lender notifies the Borrower and the
Administrative Agent that it is not entitled to receive payments without
deduction or withholding of United States federal income taxes) and, in the case
of a Form W-8 or W-9, establishing an exemption from United States backup
withholding tax.
          (f) Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section 5.12 shall survive the payment in full of the
Obligations and the termination of the Revolving Credit Commitment.

34



--------------------------------------------------------------------------------



 



ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1. Closing. The closing shall take place at the offices of Shearman &
Sterling LLP at 10:00 a.m. on May 16, 2005 or at such other location, on such
other date and at such other time as the parties hereto shall mutually agree.
SECTION 6.2. Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit. The obligation of the Lenders to close this Agreement and to
make the initial Revolving Credit Loans or issue the initial Letters of Credit
is subject to the satisfaction or waiver of each of the following conditions:
     (a) Executed Loan Documents. This Agreement and the Revolving Credit Notes
(to the extent requested as provided herein) shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no default shall exist thereunder, and the
Borrower shall have delivered original counterparts thereof to the
Administrative Agent.
          (b) Closing Certificates; Etc.
     (i) Officers’ Certificate of the Borrower. The Administrative Agent shall
have received a certificate from a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that all
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true, correct and complete in all material
respects; that the Borrower is not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that each of the closing
conditions has been satisfied or waived (assuming satisfaction of the
Administrative Agent where not advised otherwise).
     (ii) General Certificate of each Credit Party. The Administrative Agent
shall have received a certificate of the secretary, assistant secretary or
general counsel of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of resolutions duly adopted by the Board of Directors
of such Credit Party authorizing, in the case of the Borrower, the borrowings
contemplated hereunder and, in the case of each Credit Party, the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party.
     (iii) Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of Ira M. Dansky, General Counsel to the Borrower, Cravath,
Swaine & Moore LLP, special counsel to the Borrower, Schnader Harrison Segal &
Lewis LLP, Pennsylvania counsel to the Borrower, and Drinker Biddle & Reath LLP,
New Jersey counsel to the Borrower, each addressed to the Administrative Agent
and the Lenders with respect to the Credit Parties, the Loan Documents and such
other matters as the Lenders shall reasonably request.

35



--------------------------------------------------------------------------------



 



     (c) Consents; Defaults.
     (i) Governmental and Third Party Approvals. The Borrower shall have
obtained all material approvals, authorizations and consents of any Person and
of all Governmental Authorities and courts having jurisdiction with respect to
the transactions contemplated by this Agreement and the other Loan Documents.
     (ii) No Event of Default. No Default or Event of Default shall have
occurred and be continuing.
     (d) Financial Matters.
     (i) Financial Statements. The Administrative Agent shall have received the
audited Consolidated financial statements of Jones Apparel Group and its
Subsidiaries for the Fiscal Year ended on December 31, 2004 and the unaudited
financial statements of Jones Apparel Group and its Subsidiaries for the fiscal
quarter ended on April 2, 2005.
     (ii) Financial Condition Certificate. The Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified by a Responsible
Officer, that the financial projections previously delivered to the
Administrative Agent were prepared in good faith based upon assumptions believed
to be reasonable at the time.
     (iii) Payment at Closing; Fee Letters. The Borrower shall have paid the
fees set forth or referenced in Section 5.3(c) and any other accrued and unpaid
fees or commissions due hereunder (including, without limitation, reasonable
legal fees and expenses) to the Administrative Agent and Lenders, and to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents. The Administrative Agent shall have received duly
authorized and executed copies of the fee letter agreement referred to in
Section 5.3(c).
     (e) Miscellaneous.
     (i) Notice of Revolving Credit Borrowing. The Administrative Agent shall
have received a Notice of Revolving Credit Borrowing from the Borrower in
accordance with Section 2.2(a), and a Notice of Account Designation specifying
the account or accounts to which the proceeds of any Revolving Credit Loans made
after the Closing Date are to be disbursed.
     (ii) Proceedings and Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Lenders.
     (iii) Investment Policy. The Borrower shall have delivered to the
Administrative Agent a true and complete copy of the investment policy
referenced in Section 11.4(b) in form and content reasonably acceptable to the
Administrative Agent.
     (f) Refinancing. On the Closing Date hereunder, (i) all outstanding loans
under the Prior Credit Agreement (“Existing Loans”) shall be replaced by
Revolving

36



--------------------------------------------------------------------------------



 



Credit Loans hereunder and the Administrative Agent shall make such transfers of
funds as are necessary in order that the outstanding balance of such Revolving
Credit Loans, together with any Revolving Credit Loans funded on the Closing
Date, reflect the Revolving Credit Commitment of the Lenders hereunder, (ii) all
outstanding letters of credit issued pursuant to the Prior Credit Agreement
shall be deemed Letters of Credit hereunder and each Lender shall purchase a
participation therein pursuant to Section 3.4 in accordance with its Revolving
Credit Commitment Percentage, (iii) there shall have been paid in cash in full
all accrued but unpaid interest due on the Existing Loans up to but excluding
the Closing Date, (iv) there shall have been paid in cash in full all accrued
but unpaid fees due under the Prior Credit Agreement up to but excluding the
Closing Date and all other amounts, costs and expenses then owing to any of the
Prior Lenders and/or any Agent, as agent under the Prior Credit Agreement, in
each case to the satisfaction of such Agent or Prior Lender, as the case may be,
regardless of whether or not such amounts would otherwise be due and payable at
such time pursuant to the terms of the Prior Credit Agreement, (v) all
outstanding promissory notes issued by the Borrower to the Prior Lenders under
the Prior Credit Agreement shall be deemed canceled and the originally executed
copies thereof shall be canceled and promptly returned to the Administrative
Agent who shall promptly forward such notes to the Borrower and (vi) the
commitments and, except as expressly set forth in the Prior Credit Agreement,
other obligations and rights of the Borrower and the Prior Lenders shall be
terminated without any further action hereunder or thereunder.
SECTION 6.3. Conditions to Extensions of Credit. The obligations of the Lenders
to make any Extensions of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing or issue date, as
applicable:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing or issuance date with the same effect as if made on and as of such
date; except for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing hereunder (i) on the borrowing date with respect to such
Revolving Credit Loan or after giving effect to the Revolving Credit Loans to be
made on such date or (ii) on the issue, extension or renewal date with respect
to such Letter of Credit or after giving effect to such Letter of Credit on such
date.
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
SECTION 7.1. Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Credit Parties hereby represent and warrant to the
Administrative Agent and Lenders that:
     (a) Organization; Power; Qualification. Each of the Credit Parties and
their Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such

37



--------------------------------------------------------------------------------



 



qualification and authorization, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     (b) Ownership. Each Subsidiary of each of the Credit Parties as of the
Amendment Date is listed on Schedule 7.1(b). As of the Amendment Date, the
capitalization of the Credit Parties and their Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.1(b). As of the
Amendment Date, all outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable. The shareholders of the
Subsidiaries of the Credit Parties and the number of shares owned by each as of
the Amendment Date are described on Schedule 7.1(b). As of the Amendment Date,
there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of capital stock of the Credit Parties or their Subsidiaries, except as
described on Schedule 7.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Credit Parties and, if applicable, their Subsidiaries has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of each of the Loan Documents to which
it is a party in accordance with their respective terms. Each of the Loan
Documents have been duly executed and delivered by the duly authorized officers
of the Credit Parties and each of their Subsidiaries party thereto, as
applicable, and each such document constitutes the legal, valid and binding
obligation of the Credit Parties and, if applicable, each of their Subsidiaries
party thereto, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.
     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Credit Parties and their
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the borrowings hereunder and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require any of the Credit Parties or any
of their Subsidiaries to obtain any Governmental Approval not otherwise already
obtained or violate any Applicable Law relating to the Credit Parties or any of
their Subsidiaries, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the Credit Parties or any of their Subsidiaries or any indenture or
other material agreement or instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person except as could not reasonably be expected to have a Material
Adverse Effect, or (iii) result in or require the creation or imposition of any
material Lien upon or with respect to any property now owned or hereafter
acquired by such Person.
     (e) Compliance with Law; Governmental Approvals. Other than with respect to
environmental matters, which are treated exclusively in Section 7.1(h) hereof,
each of the Credit Parties and their Subsidiaries (i) has all Governmental
Approvals required by any Applicable Law for it to conduct its business, each of
which is in full force and effect, is final and not subject to review on appeal
and is not the subject of any pending or, to the best of its knowledge,
threatened attack by direct or collateral proceeding, and (ii) is in

38



--------------------------------------------------------------------------------



 



compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties; in each case, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     (f) Tax Returns and Payments. Each of the Credit Parties and their
Subsidiaries has timely filed or caused to be timely filed all federal and
state, local and other tax returns required by Applicable Law to be filed, and
has paid, or made adequate provision for the payment of, all federal and state,
local and other taxes, assessments and governmental charges or levies upon it
and its property, income, profits and assets which are due and payable, except
(a) taxes that are being contested in good faith by appropriate proceedings and
for which such Credit Party or Subsidiary, as applicable, has set aside on its
books adequate reserves to the extent required by GAAP or (b) to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. No Governmental Authority has asserted any material Lien or other claim
against the Credit Parties or any Subsidiary thereof with respect to unpaid
taxes (except for taxes not yet due) which has not been discharged or resolved.
     (g) Intellectual Property Matters. Each of the Credit Parties and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, trade names, trade name rights,
copyrights and rights with respect to the foregoing which are required to
conduct its business except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. No event has occurred which, to the
knowledge of the Credit Parties, permits, or after notice or lapse of time or
both would permit, the revocation or termination of any such rights, and, to the
knowledge of the Credit Parties, neither the Credit Parties nor any Subsidiary
thereof is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations, except as
could not reasonably be expected to have a Material Adverse Effect.
     (h) Environmental Matters. Except as could not reasonably be expected to
have a Material Adverse Effect:
     (i) The properties of the Credit Parties and their Subsidiaries do not
contain, and to their knowledge have not previously contained, any Hazardous
Materials in amounts or concentrations which (A) constitute or constituted a
violation of applicable Environmental Laws or (B) could give rise to liability
under applicable Environmental Laws;
     (ii) The properties of the Credit Parties and their Subsidiaries and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there are no Hazardous
Materials at, under or about such properties or such operations in amounts or
concentrations which could reasonably be expected to interfere with the
continued operation of such properties;
     (iii) Neither any of the Credit Parties nor any Subsidiary thereof has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws, nor does any of the Credit Parties or any Subsidiary thereof

39



--------------------------------------------------------------------------------



 



have knowledge or reason to believe that any such notice will be received or is
being threatened;
     (iv) To the knowledge of the Credit Parties, Hazardous Materials have not
been transported or disposed of from the properties of the Credit Parties or any
of their Subsidiaries in violation of, or in a manner or to a location which
could reasonably be expected to give rise to liability under, Environmental
Laws, nor, to the knowledge of the Credit Parties, have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner which could reasonably be expected to
give rise to liability under, any Environmental Laws;
     (v) No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Credit Parties, threatened, under any
Environmental Law to which any of the Credit Parties or any Subsidiary thereof
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the properties or operations of the Credit Parties and their Subsidiaries; and
     (vi) To the knowledge of the Credit Parties, there has been no release, or
to the best of the Credit Parties’ knowledge, the threat of release, of
Hazardous Materials at or from the properties of the Credit Parties or any of
their Subsidiaries, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under Environmental Laws.
     (i) ERISA.
     (i) Each of the Credit Parties and each ERISA Affiliate is in compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where any such non-compliance could not reasonably be expected to have a
Material Adverse Effect. Except for any failure that would not reasonably be
expected to have a Material Adverse Effect, each Employee Benefit Plan that is
intended to be qualified under Section 401(a) of the Code has been determined by
the Internal Revenue Service to be so qualified, and each trust related to such
plan has been determined to be exempt under Section 501(a) of the Code. No
liability that could reasonably be expected to result in a Material Adverse
Effect has been incurred by the Credit Parties or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties with respect to any Employee
Benefit Plan or any Multiemployer Plan;
     (ii) No accumulated funding deficiency (as defined in Section 412 of the
Code) has been incurred (without regard to any waiver granted under Section 412
of the Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan;
     (iii) Neither the Credit Parties nor any ERISA Affiliate has: (A) engaged
in a nonexempt prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (C) failed to make a required contribution or payment
to a Multiemployer Plan, or (D)

40



--------------------------------------------------------------------------------



 



failed to make a required installment or other required payment under
Section 412 of the Code except where any of the foregoing individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect;
     (iv) No Termination Event that could reasonably be expected to result in a
Material Adverse Effect has occurred or is reasonably expected to occur; and
     (v) No proceeding, claim, lawsuit and/or investigation is existing or, to
the knowledge of the Credit Parties, threatened concerning or involving any
Employee Benefit Plan that could reasonably be expected to result in a Material
Adverse Effect.
     (j) Margin Stock. Neither the Credit Parties nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock, unless the
Credit Parties shall have given the Administrative Agent and Lenders prior
notice of such event and such other information as is reasonably necessary to
permit the Administrative Agent and Lenders to comply, in a timely fashion, with
all reporting obligations required by Applicable Law, or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors.
     (k) Government Regulation. Neither the Credit Parties nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended).
     (l) Burdensome Provisions. Neither the Credit Parties nor any Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Credit
Parties and their Subsidiaries do not presently anticipate that future
expenditures needed to meet the provisions of any statutes, orders, rules or
regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect.
     (m) Financial Statements. The (i) Consolidated balance sheets of Jones
Apparel Group and its Subsidiaries as of December 31, 2007, and the related
statements of income, stockholders’ equity and cash flows for the Fiscal Years
then ended and (ii) unaudited Consolidated balance sheet of Jones Apparel Group
and its Subsidiaries as of April 5, 2008, and related unaudited interim
statements of income, stockholders’ equity and cash flows, copies of which have
been furnished to the Administrative Agent and each Lender, are complete in all
material respects and fairly present in all material respects the assets,
liabilities and financial position of Jones Apparel Group and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended, subject to normal year end adjustments. All
such financial statements, including the related notes thereto, have been
prepared in accordance with GAAP.

41



--------------------------------------------------------------------------------



 



     (n) No Material Adverse Change. Since December 31, 2007, there has been no
Material Adverse Effect.
     (o) Liens. None of the properties and assets of the Credit Parties or any
Subsidiary thereof is subject to any Lien, except Liens permitted pursuant to
Section 11.3.
     (p) Debt and Guaranty Obligations. Schedule 7.1(p) is a complete and
correct listing of all Debt and Guaranty Obligations of the Credit Parties and
their Subsidiaries as of the Amendment Date in excess of $5,000,000.
     (q) Litigation. Except for matters existing on the Amendment Date and set
forth on Schedule 7.1(q), there are no actions, suits or proceedings pending
nor, to the knowledge of the Credit Parties, threatened against or affecting the
Credit Parties or any Subsidiary thereof or any of their respective properties
in any court or before any arbitrator of any kind or before or by any
Governmental Authority, which could reasonably be expected to have a Material
Adverse Effect or which relate to the enforceability of any Loan Documents.
     (r) Absence of Defaults. To the knowledge of the Credit Parties, no event
has occurred and is continuing which constitutes a Default or an Event of
Default.
     (s) Accuracy and Completeness of Information. The Credit Parties have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which they or any of their Subsidiaries are subject, and all
other matters known to them, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The written
information, taken as a whole, furnished by or on behalf of the Credit Parties
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) does not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Credit Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
SECTION 7.2. Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate delivered in
connection with this Agreement, or any of the Loan Documents (including but not
limited to any such representation or warranty made in or in connection with any
amendment thereto) shall constitute representations and warranties made under
this Agreement. All representations and warranties made under this Agreement
shall be made or deemed to be made at and as of the Closing Date, shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
          Until all the Obligations (other than Obligations under Hedging
Agreements) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner set forth in Section 14.11 hereof, the Credit Parties will furnish
or cause to be furnished to the Administrative Agent (which the

42



--------------------------------------------------------------------------------



 



Administrative Agent will promptly furnish to the Lenders at their respective
addresses as set forth on Schedule 1.1(a), or such other office as may be
designated to the Administrative Agent from time to time):
SECTION 8.1. Financial Statements and Projections. (a) Quarterly Financial
Statements. As soon as practicable and in any event within forty-five (45) days
after the end of the first three fiscal quarters of each Fiscal Year, an
unaudited Consolidated balance sheet of Jones Apparel Group and its Subsidiaries
as of the close of such fiscal quarter and unaudited Consolidated statements of
income, stockholders’ equity and cash flows for the fiscal quarter then ended
and that portion of the Fiscal Year then ended, including the notes thereto, all
in reasonable detail setting forth in comparative form the corresponding figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the preceding Fiscal Year and prepared by Jones Apparel
Group in accordance with GAAP and, if applicable, containing disclosure of the
effect on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by a Responsible Officer to present fairly in all material respects
the financial condition of Jones Apparel Group and its Subsidiaries as of their
respective dates and the results of operations of Jones Apparel Group and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments.
          (b) Annual Financial Statements. As soon as practicable and in any
event within ninety (90) days after the end of each Fiscal Year, an audited
Consolidated balance sheet of Jones Apparel Group and its Subsidiaries as of the
close of such Fiscal Year and audited Consolidated statements of income,
stockholders’ equity and cash flows for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures for the preceding Fiscal Year and prepared by a
nationally recognized independent certified public accounting firm in accordance
with GAAP and, if applicable, containing disclosure of the effect on the
financial position or results of operation of any change in the application of
accounting principles and practices during the year, and accompanied by a report
thereon by such certified public accountants that is not qualified with respect
to scope limitations imposed by Jones Apparel Group or any of its Subsidiaries
or with respect to accounting principles followed by Jones Apparel Group or any
of its Subsidiaries not in accordance with GAAP.
SECTION 8.2. Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Section 8.1(a) or (b) a certificate of a Responsible
Officer in the form of Exhibit F attached hereto (an “Officer’s Compliance
Certificate”).
SECTION 8.3. Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants certifying such financial statements addressed to the Administrative
Agent for the benefit of the Lenders:
     (a) stating that in making the examination necessary for the certification
of such financial statements, they obtained no knowledge of any Default or Event
of Default or, if such is not the case, specifying such Default or Event of
Default and its nature and period of existence; and
     (b) including the calculations prepared by such accountants required to
establish whether or not the Credit Parties and their Subsidiaries are in
compliance with the financial covenants set forth in Article X hereof as at the
end of each respective period.

43



--------------------------------------------------------------------------------



 



SECTION 8.4. Other Reports. (a) Promptly but in any event within ten
(10) Business Days after the filing thereof, a copy of (i) each report or other
filing made by the Credit Parties or any or their Subsidiaries with the
Securities and Exchange Commission and required by the Securities and Exchange
Commission to be delivered to the shareholders of the Credit Parties or any or
their Subsidiaries, (ii) each report made by the Credit Parties or any of their
Subsidiaries to the Securities and Exchange Commission on Form 8-K and
(iii) each final registration statement of the Credit Parties or any of their
Subsidiaries filed with the Securities and Exchange Commission, except in
connection with pension plans and other employee benefit plans; and
          (b) Such other information regarding the operations, business affairs
and financial condition of the Credit Parties or any of their Subsidiaries as
the Administrative Agent or any Lender may reasonably request.
SECTION 8.5. Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) Business Days after a principal officer of the Credit
Parties obtains knowledge thereof) telephonic (confirmed in writing) or written
notice of:
     (a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Credit Parties or any Subsidiary thereof
or any of their respective properties, assets or businesses which in the
reasonable judgment of the Credit Parties could reasonably be expected to have a
Material Adverse Effect;
     (b) any notice of any violation received by the Credit Parties or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which in the
reasonable judgment of the Credit Parties in any such case could reasonably be
expected to have a Material Adverse Effect;
     (c) any Default or Event of Default; and
     (d) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof) which could reasonably be
expected to have a Material Adverse Effect, (ii) all notices received by the
Credit Parties or any ERISA Affiliate of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(iii) all notices received by the Credit Parties or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA which could reasonably have a
Material Adverse Effect and (iv) the Credit Parties obtaining knowledge or
reason to know that the Credit Parties or any ERISA Affiliate has filed or
intends to file a notice of intent to terminate any Pension Plan under a
distress termination within the meaning of Section 4041(c) of ERISA.

44



--------------------------------------------------------------------------------



 



SECTION 8.6. Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Credit
Parties to the Administrative Agent or any Lender (other than financial
forecasts) whether pursuant to this Article VIII or any other provision of this
Agreement, shall be, at the time the same is so furnished, true and complete in
all material respects.
ARTICLE IX AFFIRMATIVE COVENANTS
          Until all of the Obligations (other than any Obligations under any
Hedging Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner provided for in Section 14.11, the Credit Parties will, and will
cause each of their Subsidiaries to:

45



--------------------------------------------------------------------------------



 



SECTION 9.1. Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.5, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law in
which the failure to so qualify would have a Material Adverse Effect.
SECTION 9.2. Maintenance of Property. Protect and preserve all properties useful
in and material to its business, including copyrights, patents, trade names and
trademarks; maintain in good working order and condition all buildings,
equipment and other tangible real and personal property material to the conduct
of its business, ordinary wear and tear excepted; and from time to time make or
cause to be made all renewals, replacements and additions to such property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.
SECTION 9.3. Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law
including, without limitation, hazard and business interruption coverage.
SECTION 9.4. Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
SECTION 9.5. Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay (a) all
material taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its property, and (b) subject to the thresholds and
other limitations set forth in Section 12.1(f) or Section 12.1(g), all other
material indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the Credit Parties or such Subsidiary may
contest any item described in clause (a) or (b) of this Section 9.5 in good
faith so long as adequate reserves are maintained with respect thereto to the
extent required by GAAP. It is expected that all payments in respect of the
Obligations, the Existing Debt Securities and the Additional Debt Securities
will be made by the Borrower.
SECTION 9.6. Compliance With Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to observe or comply could not reasonably be expected
to have a Material Adverse Effect.
SECTION 9.7. Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and use best efforts to ensure such
compliance by all tenants and subtenants, with all applicable Environmental Laws
and obtain and comply with and maintain, and use its best efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where the failure to comply could not
reasonably have a Material Adverse Effect, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding

46



--------------------------------------------------------------------------------



 



Environmental Laws except (i) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) to the extent the Credit
Parties or any of their Subsidiaries are contesting, in good faith, any such
requirement, order or directive before the appropriate Governmental Authority so
long as adequate reserves are maintained with respect thereto to the extent
required by GAAP, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Credit Parties
or such Subsidiaries, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor.
SECTION 9.8. Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) comply with all applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect, (b) not take any
action or fail to take action the result of which would result in a liability to
the PBGC or to a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect, and (c) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan concerning compliance with this
covenant as may be reasonably requested by the Administrative Agent.
SECTION 9.9. Conduct of Business. Engage only in businesses in substantially the
same fields as the businesses conducted on the Closing Date (including, without
limitation, the apparel, footwear, handbags, accessories, jewelry, denim and
cosmetics or other women’s accoutrements industries generally) and in lines of
business reasonably related thereto (collectively, “Permitted Lines of
Business”), or as otherwise permitted pursuant to the terms of this Agreement.
SECTION 9.10. Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon reasonable prior
notice to visit and inspect its properties; inspect and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects.
SECTION 9.11. Use of Proceeds. The Credit Parties shall use the proceeds of the
Loans and the Letters of Credit to (a) refinance certain existing Debt, (b) for
working capital and general corporate purposes of the Credit Parties and their
Subsidiaries, including acquisitions and stock repurchases, and (c) the payment
of certain fees and expenses incurred in connection with the transactions
contemplated hereby or thereby.
ARTICLE X FINANCIAL COVENANTS
          Until all of the Obligations (other than any Obligations under any
Hedging Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner set forth in Section 14.11 hereof, the Credit Parties and their
Subsidiaries on a Consolidated basis will not:

47



--------------------------------------------------------------------------------



 



SECTION 10.1. Interest Coverage Ratio. As of the last day of each fiscal quarter
listed below, permit the Interest Coverage Ratio for the period of four
(4) consecutive fiscal quarters ending on such date, to be less than the ratio
set forth opposite such date:

      Fiscal Quarter Ended   Ratio
July 5, 2008
  1.80 to 1.00
October 4, 2008
  1.85 to 1.00
December 31, 2008
  2.00 to 1.00
April 4, 2009
  2.15 to 1.00
July 4, 2009
  2.25 to 1.00
October 3, 2009
  2.25 to 1.00
December 31, 2009
  2.25 to 1.00
April 3, 2010
  2.50 to 1.00

SECTION 10.2. Covenant Debt to EBITDA Ratio. As of the last day of each fiscal
quarter listed below, permit the Covenant Debt to EBITDA Ratio to be more than
the ratio set forth opposite such date:

      Fiscal Quarter Ended   Ratio
July 5, 2008
  4.15 to 1.00
October 4, 2008
  4.00 to 1.00
December 31, 2008
  3.50 to 1.00
April 4, 2009
  3.25 to 1.00
July 4, 2009 and thereafter
  3.00 to 1.00

SECTION 10.3. Asset Coverage Ratio. As of the end of each fiscal quarter, permit
the Asset Coverage Ratio to be less than 1.75.
ARTICLE XI NEGATIVE COVENANTS
          Until all of the Obligations (other than any Obligations under any
Hedging Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment has expired or been terminated, unless consent has been obtained in
the manner set forth in Section 14.11 hereof, the Credit Parties will not and
will not permit any of their Subsidiaries to:
SECTION 11.1. Limitations on Debt and Guaranty Obligations. Create, incur,
assume or suffer to exist any Debt, including Guaranty Obligations, except:
     (a) the Obligations of the Credit Parties;
     (b) the 2004 Credit Agreement Obligations;
     (c) Debt existing on the Amendment Date (other than the 2004 Credit
Agreement Obligations), including the Debt as set forth on Schedule 7.1(p);
     (d) Debt of the Credit Parties and their Subsidiaries, not otherwise
permitted under this Section 11.1, incurred in connection with (i) Capitalized
Leases, (ii) purchase money Debt and (iii) Debt of a Subsidiary incurred and
outstanding on or prior to the date on which such Subsidiary was acquired by any
Credit Party or otherwise became a Subsidiary of such Credit Party, or Debt
assumed by a Credit Party or a Subsidiary

48



--------------------------------------------------------------------------------



 



thereof in connection with an asset acquisition which Debt was outstanding prior
to the date of such asset acquisition (in each case, other than Debt incurred as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of transactions
pursuant to which such Subsidiary became a Subsidiary of such Credit Party or
was otherwise acquired by such Credit Party or pursuant to which such assets
were acquired);
     (e) additional Debt of the Credit Parties, not otherwise permitted under
this Section 11.1, in an aggregate outstanding amount not to exceed $250,000,000
(or the equivalent Dollar Amount for borrowings denominated in currencies other
than Dollars) on any date of determination so long as no Default or Event of
Default exists on the date any such additional Debt is created or arises as a
result of any borrowing thereunder;
     (f) additional Debt of Subsidiaries of the Credit Parties (that are not
themselves Credit Parties) not otherwise permitted under this Section 11.1, in
an aggregate outstanding amount not to exceed $50,000,000 (or the equivalent
Dollar Amount for borrowings denominated in currencies other than Dollars) on
any date of determination;
     (g) Debt of the Credit Parties to any Subsidiary or any other Credit Party
and of any Subsidiary to the Credit Parties or any other Subsidiary; and
     (h) Debt incurred in respect of the extension, renewal, refinancing
(including defeasance), replacement or refunding (collectively, the
“refinancing”) of Debt incurred pursuant to clause (a), (b), (c) or (e);
provided, that (i) such Debt is an aggregate principal amount (or if incurred
with original issue discount, an aggregate issue price) not in excess of the sum
of (x) the aggregate principal amount (or if incurred with original issue
discount, the aggregate accreted value) then outstanding of the Debt being
refinanced and (y) an amount necessary to pay any fees and expenses, including
premiums and defeasance costs, related to such refinancing, (ii) the average
life of such Debt is equal to or greater than the average life of the Debt being
refinanced, (iii) the stated maturity of such Debt is no earlier than the stated
maturity of the Debt being refinanced; and (iv) the new Debt shall not be senior
in right of payment to the Debt that is being refinanced; provided, that none of
the Debt permitted to be incurred by this Section shall expressly restrict,
limit or otherwise encumber (unless such restriction, limitation or other
encumbrance is a Permitted Encumbrance (as defined below)), the ability of any
Subsidiary of the Credit Parties to make any payment to the Credit Parties or
any of their Subsidiaries (in the form of dividends, intercompany advances or
otherwise) for the purpose of enabling the Credit Parties to pay the
Obligations. For purposes of this Section 11.1, with regard to any Debt, a
“Permitted Encumbrance” shall mean any restriction, limitation or other
encumbrance that applies solely if a default or event of default (other than a
default resulting solely from the breach of a representation or warranty) occurs
and is continuing under such Debt; provided further that, with respect to any
default or event of default (other than a payment default, including as a result
of acceleration, or a bankruptcy event with respect to the obligor of such
Debt), such encumbrance or restriction may not prohibit dividends to the Credit
Parties or any Subsidiary thereof to pay the Obligations for more than one
hundred eighty (180) days in any consecutive three hundred sixty (360) day
period.
SECTION 11.2. [Reserved].

49



--------------------------------------------------------------------------------



 



SECTION 11.3. Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace, if any,
related thereto has not expired or which are being contested in good faith and
by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
     (b) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings;
     (c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation or obligations under
customer service contracts;
     (d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which do not, in any case, materially detract from the value of such property or
materially impair the use thereof in the ordinary conduct of business;
     (e) Liens of the Administrative Agent for the benefit of the Administrative
Agent and the Lenders;
     (f) Liens incurred in the ordinary course of business not to exceed
$25,000,000 in the aggregate outstanding in addition to Liens existing on the
Amendment Date;
     (g) Liens existing on any property or asset prior to the acquisition
thereof by the Credit Parties or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary or is merged with or into the
Credit Parties or any Subsidiary after the Amendment Date prior to the time such
Person becomes a Subsidiary or is so merged;
     (h) Liens in existence on the Amendment Date and described on
Schedule 11.3;
     (i) Liens securing Debt incurred in connection with Capitalized Leases and
purchase money Debt permitted under Section 11.1(e); provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of the
related asset, (ii) such Liens do not at any time encumber any property other
than the property financed by such Debt, (iii) the amount of Debt secured
thereby is not increased and (iv) the principal amount of Debt secured by any
such Lien shall at no time exceed one hundred percent (100%) of the original
purchase price of such property at the time it was acquired;
     (j) Liens incurred to secure appeal bonds and judgment and attachment Liens
in respect of judgments or orders that do not constitute an Event of Default
under Section 12.1(m);

50



--------------------------------------------------------------------------------



 



     (k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies, in
each case as to deposit accounts or other funds maintained with a creditor
depository institution;
     (l) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (m) Liens arising in the ordinary course of business that do not secure
monetary obligations;
     (n) Liens arising by the terms of letters of credit entered into in the
ordinary course of business to secure reimbursement obligations thereunder;
     (o) Liens securing Debt or other obligations between the Credit Parties and
a Subsidiary or between Subsidiaries or Credit Parties;
     (p) Liens granted to any bank or other institution securing the payments to
be made to such bank or other institution by the Credit Parties or a Subsidiary
of the Credit Parties pursuant to any Hedging Agreement; provided that, such
agreements are entered into in, or are incidental to, the ordinary course of
business; and
     (q) The refinancing of any Lien referred to in clause (g), (h), (i) or
(p) provided, that the principal amount of Debt (or, if incurred with original
issue discount, an aggregate issue price) secured thereby and not otherwise
authorized by clause (g), (h), (i) or (p) shall not exceed the principal amount
of Debt (or if incurred without original issue discount, the aggregate accreted
value) plus any fees and expenses, including premiums and defeasance costs,
payable in connection with any such extension, renewal, replacement or
refunding, so secured at the time of such extension, renewal, replacement or
refunding.
SECTION 11.4. Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock (other than capital stock of the Credit Parties), interests in any
partnership, limited liability company or joint venture (including without
limitation the creation or capitalization of any Subsidiary), evidence of Debt
or other obligation or security, substantially all or a portion of the business
or assets of any other Person or any other investment or interest whatsoever in
any other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person, or enter into, directly or indirectly, any commitment
or option in respect of the foregoing (collectively, “Investments”) except:
     (a) Investments in Subsidiaries existing on the Amendment Date and the
other existing loans, advances and Investments described on Schedule 11.4;
     (b) Investments made in accordance with the Permitted Investment Policy;
     (c) Investments by the Credit Parties or any Subsidiary, including
Investments in the form of acquisitions, including acquisitions of all or
substantially all of the business or a line of business (whether by the
acquisition of capital stock, assets or any combination thereof) of any other
Person, so long as (i) a Responsible Officer certifies to the Administrative
Agent and the Required Lenders that no Default or Event of Default

51



--------------------------------------------------------------------------------



 



has occurred and is continuing or would result from the closing of such
acquisition or the consummation of such Investment, such certification to
include, for any acquisition involving a purchase price in excess of
$50,000,000, either individually or in a series of related transactions, a
financial condition certificate to which is attached a pro forma balance sheet
of Jones Apparel Group and its Subsidiaries setting forth on a pro forma basis
the financial condition of Jones Apparel Group and its Subsidiaries on a
Consolidated basis as of the most recently ended Fiscal Year, reflecting on a
pro forma basis the effect of the transactions contemplated by such acquisition,
including all fees and expenses in connection therewith, and evidencing
compliance on a pro forma basis with the covenants contained in Article X
hereof, and (ii) the price for such Investment, together with all other
Investments made in accordance with this clause (c) after the Amendment Date,
does not exceed $75,000,000 in the aggregate;
     (d) Investments set forth on Schedule 11.4 (other than Investments in
Subsidiaries) in an amount not to exceed $30,000,000;
     (e) loans and advances to third party contractors in the ordinary course of
business and consistent with past practice not to exceed in an aggregate
outstanding amount $6,000,000 (excluding such loans and advances consisting of
prepayments or advances for inventory or services); and loans and advances to
employees of the Credit Parties and their Subsidiaries in an aggregate
outstanding amount not to exceed $4,000,000; and
     (f) intercompany loans and advances among the Credit Parties and their
Subsidiaries so long as permitted under the terms of Sections 11.1 and 11.3.
SECTION 11.5. Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except so long as
no Default or Event of Default has occurred and is continuing, or would result
therefrom:
     (a) any Credit Party may merge or consolidate with or into any Person;
provided that (i) such Credit Party shall be the survivor of such merger or
consolidation or (ii) the survivor assumes and succeeds to the Obligations of
such Credit Party pursuant to an assumption agreement in form reasonably
satisfactory to the Administrative Agent and the Required Lenders;
     (b) any Wholly-Owned Subsidiary of the Credit Parties may merge or
consolidate with or into any other Wholly-Owned Subsidiary of the Credit
Parties;
     (c) any Wholly-Owned Subsidiary may merge or consolidate with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with an
acquisition permitted by Section 11.4(b), (c) or (d);
     (d) any Wholly-Owned Subsidiary of the Credit Parties may merge or
consolidate with or into any Credit Party; provided that, such Credit Party is
the survivor of such merger or consolidation; and
     (e) any Credit Party may merge or consolidate with or into any other Credit
Party.

52



--------------------------------------------------------------------------------



 



SECTION 11.6. Limitations on Sale or Transfer of Assets. Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or
assets, whether now owned or hereafter acquired (collectively, “sale”), except
for the following:
     (a) the sale of inventory or the factoring of accounts receivable in the
ordinary course of business;
     (b) the sale of obsolete assets no longer used or usable in the business of
the Credit Parties or any of their Subsidiaries;
     (c) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
     (d) the sale of assets between the Credit Parties and any Subsidiary or
between Subsidiaries or Credit Parties;
     (e) the sale of any other assets of the Credit Parties and their
Subsidiaries outside the ordinary course of business so long as the total fair
market value for all such sales on and after the Amendment Date on an aggregate
basis does not at any time exceed ten percent (10%) of Consolidated Net Worth
determined as of April 5, 2008; and
     (f) the sale of assets purchased in accordance with the Permitted
Investment Policy as in effect on the Amendment Date.
SECTION 11.7. Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its capital stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its capital stock, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock, or make any change in its capital structure that could reasonably
be expected to have a Material Adverse Effect; provided that: (a) the Credit
Parties may pay dividends solely in shares of their own capital stock or other
ownership interest (including dividends consisting of rights to purchase such
capital stock or other ownership interest), (b) any Subsidiary may pay dividends
or make distributions to the Credit Parties or any Wholly-Owned Subsidiary of
the Credit Parties, (c) any Credit Party may pay dividends or make distributions
to any other Credit Party and (d) as long as no Default or Event of Default has
occurred and is continuing or would be created thereby (i) the Credit Parties
may declare and pay dividends on shares of their capital stock or other
ownership interests consistent with past practice established prior to the
Amendment Date, (ii) the Credit Parties or any Subsidiary may redeem shares of
their capital stock or other ownership interest pursuant to a plan approved by
the Board of Directors of the Credit Parties or such Subsidiary, as applicable
(A) to the extent required by contracts entered into prior to the Amendment
Date, (B) that reduce dilution of share ownership, (C) additional share
repurchases in an amount not to exceed $75,000,000 after the Amendment Date, and
(iii) the Credit Parties may pay dividends or make additional share repurchases
in an amount not to exceed 25% of cumulative Net Income after December 31, 2007.

53



--------------------------------------------------------------------------------



 



SECTION 11.8. Transactions with Affiliates. Directly or indirectly enter into,
or be a party to, any transaction with any of its Affiliates, except (i) on
terms that are no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not its Affiliate, (ii) without limiting
any other provision of this Agreement, in connection with any acquisition
otherwise permitted pursuant to the terms of this Agreement or (iii) for
transactions between Credit Parties or between Credit Parties and Subsidiaries
of Credit Parties.
SECTION 11.9. Changes in Fiscal Year End. Change its Fiscal Year.
SECTION 11.10. Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt. Upon the occurrence and continuation of a Default or an Event
of Default, amend or modify (or permit the modification or amendment of) in any
manner materially adverse to the Lenders any of the terms or provisions of any
Debt in excess of $25,000,000, including without limitation the Additional Debt
Securities, if any, or any Subordinated Debt, or cancel or forgive, make any
voluntary or optional payment or prepayment on, or redeem or acquire for value
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due) any Subordinated Debt.
ARTICLE XII DEFAULT AND REMEDIES
SECTION 12.1. Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
     (b) Other Payment Default. The Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation (other than any Obligation under any Hedging Agreement), and such
default shall continue unremedied for three (3) Business Days.
     (c) Misrepresentation. Any representation or warranty made or deemed to be
made by the Credit Parties or any of their Subsidiaries, if applicable, under
this Agreement, any Loan Document or any amendment hereto or thereto, shall at
any time prove to have been incorrect or misleading in any material respect when
made or deemed made.
     (d) Default in Performance of Certain Covenants. Any of the Credit Parties
shall default in the performance or observance of any covenant or agreement
contained in Article X or XI of this Agreement.
     (e) Default in Performance of Other Covenants and Conditions. Any of the
Credit Parties or any Subsidiary thereof, if applicable, shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for otherwise
in this Section 12.1) or any other Loan Document and such default shall continue
for a period of thirty (30) days after written notice thereof has been given to
the Borrower by the Administrative Agent.

54



--------------------------------------------------------------------------------



 



     (f) Hedging Agreement. Any termination payments in an amount greater than
$50,000,000 shall be due by any Credit Party under any Hedging Agreement and
such amount is not paid within thirty (30) Business Days of the due date
thereof.
     (g) Debt Cross-Default. Any of the Credit Parties or any of their
Subsidiaries shall (i) default in the payment of principal or interest on any
Debt (other than the Loans or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $50,000,000, including, without
limitation, the obligations under the 2004 Credit Agreement, beyond the period
of grace if any, provided in the instrument or agreement under which such Debt
was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any Debt (other than the Loans or any
Reimbursement Obligation), including, without limitation, the obligations under
the 2004 Credit Agreement and any other documents executed in connection
therewith, the aggregate outstanding amount of which Debt is in excess of
$50,000,000 or contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, any such Debt to
become due prior to its stated maturity (any applicable grace period having
expired).
     (h) Change in Control. Any person or group of persons (within the meaning
of Section 13(d) of the Securities Exchange Act of 1934, as amended), other than
a Credit Party or any Subsidiary thereof, shall obtain ownership or control in
one or more series of transactions of more than thirty-three and one-third
percent (33.33%) of the common stock or thirty-three and one-third percent
(33.33%) of the voting power of any Credit Party entitled to vote in the
election of members of the Board of Directors of such Credit Party or there
shall have occurred under any indenture or other instrument evidencing any debt
in excess of $50,000,000 any “change in control” (as defined in such indenture
or other evidence of debt) obligating the Borrower to repurchase, redeem or
repay all or any part of the debt or capital stock provided for therein (any
such event, a “Change in Control”). Further, except as set forth in
Section 11.5, Jones Apparel Group shall at all times own 100% of the capital
stock of Jones Apparel Group Holdings and Jones Apparel Group Holdings shall at
all times own 100% of the capital stock of the Borrower.
     (i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
     (j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in

55



--------------------------------------------------------------------------------



 



effect) or under any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or adjustment of debts, or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like for any
Credit Party or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.
     (k) [Reserved]
     (l) Termination Event. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment to an
Employee Benefit Plan when due (after giving effect to any applicable grace
period) of contributions in excess of $2,000,000, (ii) an accumulated funding
deficiency in excess of $2,000,000 occurs or exists, whether or not waived, with
respect to any Pension Plan or (iii) a Termination Event that could reasonably
be expected to result in liability in excess of $5,000,000 to the Borrower or
any ERISA Affiliate.
     (m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $50,000,000 in any Fiscal Year
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without discharge or stay for a period
of thirty (30) days.
SECTION 12.2. Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Credit Parties:
     (a) Acceleration; Termination of Facilities. Declare the principal of and
interest on the Loans, the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (other than any Hedging
Agreement) (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) and all other Obligations (other than
Obligations owing under any Hedging Agreement), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 12.1(i) or (j) with
respect to the Credit Parties, the Credit Facility shall be automatically
terminated and all Obligations (other than obligations owing under any Hedging
Agreement) shall automatically become due and payable.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, require the Borrower at such
time to deposit or cause to be deposited in a cash collateral account opened by
the Administrative Agent an amount equal to the Dollar Amount of the aggregate
then undrawn and unexpired amount of such

56



--------------------------------------------------------------------------------



 



Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations. After all such Letters of Credit shall have expired or been
fully drawn upon, the Reimbursement Obligation shall have been satisfied and all
other Obligations shall have been paid in full, the balance, if any, in such
cash collateral account shall be promptly returned to the Borrower.
     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

57



--------------------------------------------------------------------------------



 



SECTION 12.3. Rights and Remedies Cumulative; Non-Waiver; Etc. The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the Loan Documents or that may now or hereafter exist in law or in equity or by
suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default. No course of dealing between the Credit
Parties, the Administrative Agent and the Lenders or their respective agents or
employees shall be effective to change, modify or discharge any provision of
this Agreement or any of the other Loan Documents or to constitute a waiver of
any Event of Default.
ARTICLE XIII THE ADMINISTRATIVE AGENT
SECTION 13.1. Appointment. Each of the Lenders hereby irrevocably designates and
appoints Wachovia as Administrative Agent of such Lender under this Agreement
and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes Wachovia as Administrative Agent for such Lender, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or such other Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents or otherwise exist
against the Administrative Agent. Any reference to the Administrative Agent in
this Article XIII shall be deemed to refer to the Administrative Agent solely in
its capacity as Administrative Agent and not in its capacity as a Lender.
SECTION 13.2. Delegation of Duties. The Administrative Agent may execute any of
its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.
SECTION 13.3. Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact, Subsidiaries
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned solely by its or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of its Subsidiaries or any officer
thereof contained in this Agreement or the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or the other Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the other Loan
Documents or for any failure of the Borrower or any of its Subsidiaries to
perform its obligations hereunder or thereunder. The

58



--------------------------------------------------------------------------------



 



Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower or any of its Subsidiaries.
SECTION 13.4. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the holder of
any Revolving Credit Loan as the owner thereof for all purposes unless such
Revolving Credit Loan shall have been transferred in accordance with
Section 14.10 hereof. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement and the other Loan
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, when expressly required hereby or by the relevant other
Loan Document, the Required Agreement Lenders or all the Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action except for its own gross
negligence or willful misconduct. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, when expressly required hereby, the Required Agreement Lenders or
all the Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
SECTION 13.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders, except to the extent that other provisions of this Agreement expressly
require that any such action be taken or not be taken only with the consent and
authorization or the request of the Lenders, the Required Agreement Lenders or
Required Lenders, as applicable.
SECTION 13.6. Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereinafter taken, including any review
of the affairs of the Borrower or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower

59



--------------------------------------------------------------------------------



 



and its Subsidiaries and made its own decision to make its Loans and issue or
participate in Letters of Credit hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder or by the
other Loan Documents, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower or any of its Subsidiaries which may come into
the possession of the Administrative Agent or any of its respective officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates.
SECTION 13.7. Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such and (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to the respective amounts of their Revolving Credit Commitment Percentage from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans or any Reimbursement Obligation) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or the other Loan Documents, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent they result from the
Administrative Agent’s bad faith, gross negligence or willful misconduct. The
agreements in this Section 13.7 shall survive the payment of the Loans, any
Reimbursement Obligation and all other amounts payable hereunder and the
termination of this Agreement.
SECTION 13.8. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not an Administrative Agent
hereunder. With respect to any Loans made or renewed by it and with respect to
any Letter of Credit issued by it or participated in by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
SECTION 13.9. Resignation of the Administrative Agent; Successor Administrative
Agent. Subject to the appointment and acceptance of a successor as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Credit Parties. Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Credit Parties (so
long as no Default or Event of Default has occurred and is continuing), to
appoint a successor Administrative Agent, which successor shall have minimum
capital and surplus of at least $500,000,000. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, been approved (so
long as no Default or Event of Default has occurred and is continuing) by the
Credit Parties or have accepted such appointment within thirty

60



--------------------------------------------------------------------------------



 



(30) days after the Administrative Agent’s giving of notice of resignation, then
the Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Credit Parties (so long as no
Default or Event of Default has occurred and is continuing), which successor
shall have minimum capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 13.9 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
SECTION 13.10. Syndication and Documentation Agents. Each Syndication Agent in
its capacity as Syndication Agent and each documentation agent in its capacity
as documentation agent shall have no duties or responsibilities and no
liabilities under this Agreement or any other Loan Document but shall be
entitled, in such capacity, to the same protections afforded to the
Administrative Agent under this Article XIII.
ARTICLE XIV MISCELLANEOUS
SECTION 14.1. Notices. (a) Method of Communication. Except as otherwise provided
in this Agreement, all notices and communications hereunder shall be in writing,
or by telephone subsequently confirmed in writing. Any notice shall be effective
if delivered by hand delivery or sent via telecopy, recognized overnight courier
service or certified mail, return receipt requested, and shall be presumed to be
received by a party hereto (i) on the date of delivery if delivered by hand or
sent by telecopy, (ii) on the next Business Day if sent by recognized overnight
courier service and (iii) on the third (3rd) Business Day following the date
sent by certified mail, return receipt requested. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.
          (b) Addresses for Notices. Notices to any party shall be sent to it at
the following addresses, or any other address as to which all the other parties
are notified in writing.
If to the Credit Parties:
Jones Apparel Group, Inc.
1411 Broadway
New York, New York 10018
Attention: Chief Financial Officer
Telephone No.: (212) 703-9152
Telecopy No.: (212) 703-9154

61



--------------------------------------------------------------------------------



 



If to Wachovia:
Wachovia Bank, National Association
Administrative Agent:
201 South College Street, CP-8
Charlotte, NC 28288-0680
Attention: Syndication Agency Services
Telephone No: 704-715-1353
Telecopy No: 704-383-0288
With copies to:
Wachovia Bank, National Association
Administrative Agent:
1339 Chestnut Street, PA4830
Philadelphia, PA 19107
Attention: Susan T. Gallagher
Telephone No: 267-321-6712
Telecopy No: 267-321-6700
If to any Lender:
To the Address set forth on Schedule 1.1(a) hereto
          (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed.
SECTION 14.2. Expenses; Indemnity. The Borrower will (a) pay all reasonable
out-of-pocket expenses of the Administrative Agent in connection with (i) the
preparation, execution and delivery of this Agreement and each other Loan
Document, whenever the same shall be executed and delivered, including without
limitation the reasonable out-of-pocket syndication and due diligence expenses
and reasonable fees and disbursements of counsel for the Administrative Agent
and (ii) the preparation, execution and delivery of any waiver, amendment or
consent by the Administrative Agent or the Lenders relating to this Agreement or
any other Loan Document, including without limitation reasonable fees and
disbursements of counsel for the Administrative Agent, (b) pay all reasonable
out-of-pocket expenses of the Administrative Agent actually incurred in
connection with the administration of the Credit Facility, (c) pay all
reasonable out-of-pocket expenses of the Administrative Agent and each Lender
actually incurred in connection with the enforcement of any rights and remedies
of the Administrative Agent and the Lenders under the Credit Facility, including
to the extent reasonable under the circumstances consulting with accountants,
attorneys and other Persons concerning the nature, scope or value of any right
or remedy of the Administrative Agent or any Lender hereunder or under any other
Loan Document or any factual matters in connection therewith, which expenses
shall include without limitation the reasonable fees and disbursements of such
Persons, and (d) defend, indemnify and hold harmless the Administrative Agent
and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, Administrative Agents, officers and directors, from and against any
losses, penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered by any such Person in connection with any claim, investigation,
litigation or other proceeding

62



--------------------------------------------------------------------------------



 



(whether or not the Administrative Agent or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
this Agreement, any other Loan Document or the Loans, including without
limitation reasonable attorney’s and consultant’s fees, except to the extent
that any of the foregoing result from the gross negligence or willful misconduct
of any indemnified party.
SECTION 14.3. Set-off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default and during the continuance thereof, the
Lenders and any assignee or participant of a Lender in accordance with
Section 14.10 are hereby authorized by the Credit Parties at any time or from
time to time, without notice to the Credit Parties or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, including, but
not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Lenders, or any such assignee or participant to or for the credit or the
account of the Borrower against and on account of the Obligations irrespective
of whether or not (a) the Lenders shall have made any demand under this
Agreement or any of the other Loan Documents or (b) the Administrative Agent
shall have declared any or all of the Obligations to be due and payable as
permitted by Section 12.2 and although such Obligations shall be contingent or
unmatured.
SECTION 14.4. Governing Law. This Agreement, the Notes and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of New York.
SECTION 14.5. Consent to Jurisdiction. Each of the parties hereto hereby
irrevocably consents to the personal jurisdiction of the state and federal
courts located in New York County, New York, in any action, claim or other
proceeding arising out of any dispute in connection with this Agreement and the
other Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations. Each of the parties hereto hereby
irrevocably consents to the service of a summons and complaint and other process
in any action, claim or proceeding brought by any other party hereto in
connection with this Agreement or the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations, on behalf of itself or its property, in the manner specified in
Section 14.1. Nothing in this Section 14.5 shall affect the right of any of the
parties hereto to serve legal process in any other manner permitted by
Applicable Law or affect the right of any of the parties hereto to bring any
action or proceeding against any other party hereto or its properties in the
courts of any other jurisdictions.
SECTION 14.6. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER AND
EACH CREDIT PARTY HEREBY ACKNOWLEDGE THEY IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF, CONNECTED WITH OR RELATING TO THE LOAN DOCUMENTS (“Dispute”) IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.
SECTION 14.7. Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative

63



--------------------------------------------------------------------------------



 



Agent receives any payment or proceeds of the collateral which payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
repaid, the Obligations or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.
SECTION 14.8. Injunctive Relief; Punitive Damages. (a) Each of the parties to
this Agreement recognizes that, in the event such party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the other parties hereto.
Therefore, each of the parties hereto agrees that the other parties hereto, at
such other party’s option, shall be entitled to pursue temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
          (b) The Administrative Agent, the Lenders and the Credit Parties (on
behalf of themselves and their Subsidiaries) hereby agree that no such Person
shall have a remedy of punitive or exemplary damages against any other party to
a Loan Document and each such Person hereby waives any right or claim to
punitive or exemplary damages that they may now have or may arise in the future
in connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
SECTION 14.9. Accounting Matters. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Amendment Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance therewith.
SECTION 14.10. Successors and Assigns; Participations. (a) Benefit of Agreement.
This Agreement shall be binding upon and inure to the benefit of the Credit
Parties, the Administrative Agent and the Lenders, all future holders of the
Notes, and their respective successors and permitted assigns, except that the
Borrower shall not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender other than
pursuant to Section 11.5.
          (b) Assignment by Lenders. Each Lender may, with the consent of the
Borrower (so long as no Default or Event of Default has occurred and is
continuing) and the consent of the Administrative Agent, which consents shall
not be unreasonably withheld or delayed, assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including, without limitation, all or a portion of the Extensions of
Credit at the time owing to it and the Revolving Credit Notes held by it);
provided that:
     (i) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s Revolving Credit Commitment and all
other rights and obligations under this Agreement;

64



--------------------------------------------------------------------------------



 



     (ii) if less than all of the assigning Lender’s Revolving Credit Commitment
or Revolving Credit Loans is to be assigned, the Revolving Credit Commitment or
Revolving Credit Loans so assigned shall not be less than $5,000,000;
     (iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit G attached hereto (an
“Assignment and Acceptance”), together with any Revolving Credit Note or
Revolving Credit Notes subject to such assignment;
     (iv) such assignment shall not, without the consent of the Borrower, on
behalf of itself and the other Credit Parties, require the Borrower, or any
other Credit Party, to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Revolving Credit Loans or the
Revolving Credit Notes under the blue sky laws of any state;
     (v) the assigning Lender shall pay to the Administrative Agent an
assignment fee of $3,000 upon the execution by such Lender of the Assignment and
Acceptance; provided that no such fee shall be payable upon any assignment by a
Lender to an Affiliate thereof; and
     (vi) no consents will be required for assignments where the Eligible
Assignee is an Affiliate of the assigning Lender.
          Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least ten (10) Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned in such Assignment and Acceptance, have the rights and
obligations of a Lender hereby and (B) the Lender thereunder shall, to the
extent of the interest assigned in such assignment, be released from its
obligations under this Agreement.
          (c) Rights and Duties upon Assignment. By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.
          (d) Register. The Administrative Agent shall maintain a copy of each
Assumption Agreement and each Assignment and Acceptance delivered to it and
record the names and addresses of the Lenders and the amount of the Extensions
of Credit with respect to each Lender from time to time in the Register.
          No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. The entries
in the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
          (e) Issuance of New Revolving Credit Notes. Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender and an Eligible
Assignee together with any Revolving Credit Note or Revolving Credit Notes if
any have been issued pursuant to this

65



--------------------------------------------------------------------------------



 



Agreement, subject to such assignment and the written consent to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is substantially in the form of Exhibit G:
     (i) accept such Assignment and Acceptance;
     (ii) record the information contained therein in the Register;
     (iii) give prompt notice thereof to the Lenders and the Borrower, on behalf
of itself and the other Credit Parties; and
     (iv) promptly deliver a copy of such Assignment and Acceptance to the
Borrower.
          Within ten (10) Business Days after receipt of notice, if requested by
the Eligible Assignee the Borrower shall execute and deliver to the
Administrative Agent, in exchange for the surrendered Revolving Credit Note or
Revolving Credit Notes, a new Revolving Credit Note or Revolving Credit Notes to
the order of such Eligible Assignee in amounts equal to the Revolving Credit
Commitment assumed by it pursuant to such Assignment and Acceptance and a new
Revolving Credit Note or Revolving Credit Notes to the order of the assigning
Lender in an amount equal to the Revolving Credit Commitment retained by it
hereunder. Such new Revolving Credit Note or Revolving Credit Notes shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Revolving Credit Note or Revolving Credit Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the assigned Revolving Credit Notes delivered to the
assigning Lender. Each surrendered Revolving Credit Note or Revolving Credit
Notes shall be canceled and returned to the Borrower.
          (f) Participations. Each Lender may sell participations to one or more
banks or other entities in all or a portion of its rights and/or obligations
under this Agreement (including, without limitation, all or a portion of its
Extensions of Credit and the Notes held by it); provided that:
     (i) each such participation shall be in an amount not less than $5,000,000;
     (ii) such Lender’s obligations under this Agreement (including, without
limitation, its Revolving Credit Commitment) shall remain unchanged;
     (iii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;
     (iv) the Credit Parties, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement;
     (v) such Lender shall not permit such participant the right to approve any
waivers, amendments or other modifications to this Agreement or any other Loan
Document other than waivers, amendments or modifications which would reduce the
principal of or the interest rate on any Revolving Credit Loan or Reimbursement
Obligation, extend the term or increase the amount of the Revolving Credit
Commitment, reduce the amount of any fees to which such participant is entitled,
or extend any

66



--------------------------------------------------------------------------------



 



scheduled payment date for principal, interest or fees of any Revolving Credit
Loan, except as expressly contemplated hereby or thereby; and
     (vi) any such disposition shall not, without the consent of the Borrower,
on behalf of itself and the other Credit Parties, require the Borrower or any
other Credit Party, to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Revolving Credit Loans or the
Revolving Credit Notes under the blue sky law of any state.
          (g) Disclosure of Information; Confidentiality. Each of the
Administrative Agent, the Issuing Lenders and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors and
representatives (collectively, “Representatives”) (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the prior written consent of the Credit Parties, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
the Issuing Lenders or any Lender on a nonconfidential basis from a source other
than the Credit Parties or (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
(customarily found in such publications) upon the Credit Parties’ prior review
and approval, which shall not be unreasonably withheld or delayed. For the
purposes of this Section, “Information” means all information received from the
Credit Parties or any of their Subsidiaries relating to the Credit Parties or
their business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Credit Parties; provided that, in the case of
information received from the Credit Parties after the Closing Date (other than
certificates or other information specifically required by the terms of this
Agreement), such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle organized for the specific purpose of making or
acquiring participations or investing in loans of the type made pursuant to this
Agreement (a “SPC”), correctly identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Extension of Credit that such
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Extension of Credit and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Extension of
Credit, the Granting Lender shall be obligated to make such Extension of Credit
pursuant to the terms hereof. The making of an Extension of Credit by an SPC
hereunder

67



--------------------------------------------------------------------------------



 



shall utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Extension of Credit were made by such Granting Lender.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interest in any
Extension of Credit to the Granting Lender or to any financial institution
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Extensions of Credit and (ii) disclose on a confidential basis
any non-public information relating to Extensions of Credit to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC. This clause may not be amended without the
written consent of each SPC.
          (i) Certain Pledges or Assignments. Nothing herein shall prohibit any
Lender from pledging or assigning any Note to any Federal Reserve Bank in
accordance with Applicable Law.
SECTION 14.11. Amendments, Waivers and Consents. Except as set forth below, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, (a) in the case of an amendment, waiver or consent
for which a substantially similar corresponding amendment, waiver or consent
with regard to the 2004 Credit Agreement will be made effective thereunder
contemporaneously, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Credit Parties and (b) in the case of any other
amendment, waiver or consent specifically impacting only this Agreement and the
other Loan Documents, such amendment, waiver or consent is in writing signed by
the Required Agreement Lenders (or by the Administrative Agent with the consent
of the Required Agreement Lenders) and delivered to the Administrative Agent
and, in the case of an amendment, signed by the Credit Parties; provided, in
each case, that:
     (a) no amendment, waiver or consent shall (i) release any of the Credit
Parties, (ii) increase the amount or extend the time of the obligation of the
Lenders to make Revolving Credit Loans or issue or participate in Letters of
Credit, (iii) extend the originally scheduled time or times of payment of the
principal of any Revolving Credit Loan or Reimbursement Obligation or the time
or times of payment of interest or fees on any Revolving Credit Loan or
Reimbursement Obligation, (iv) reduce the rate of interest or fees payable on
any Revolving Credit Loan or Reimbursement Obligation, (v) reduce the principal
amount of any Revolving Credit Loan or Reimbursement Obligation, (vi) permit any
subordination of the principal or interest on any Revolving Credit Loan or
Reimbursement Obligation, (vii) permit any assignment (other than as
specifically permitted or contemplated in this Agreement) of any of the Credit
Parties’ rights and obligations hereunder or (viii) amend the provisions of this
Section 14.11 or the

68



--------------------------------------------------------------------------------



 



definition of Required Lenders or Required Agreement Lenders, without the prior
written consent of each Lender affected thereby; and
     (b) no amendment, waiver or consent to the provisions of (i) Article XIII
shall be made without the written consent of the Administrative Agent and
(ii) Article III without the written consent of each Issuing Lender affected
thereby.

69



--------------------------------------------------------------------------------



 



SECTION 14.12. Performance of Duties. The Credit Parties’ obligations under this
Agreement and each of the Loan Documents shall be performed by the Credit
Parties at their sole cost and expense.
SECTION 14.13. All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or the Credit Facility has not been
terminated.
SECTION 14.14. Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
SECTION 14.15. Titles and Captions. Titles and captions of Articles, Sections
and subsections in this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement.
SECTION 14.16. Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 14.17. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of any executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
SECTION 14.18. Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than obligations owing by any Credit Party to any Lender or Affiliate of a
Lender or the Administrative Agent under any Hedging Agreement) shall have been
indefeasibly and irrevocably paid and satisfied in full. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination.
SECTION 14.19. Inconsistencies with Other Documents; Independent Effect of
Covenants. (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.
          (b) The Borrower expressly acknowledges and agrees that each covenant
contained in Article IX, X, or XI hereof shall be given independent effect.
SECTION 14.20. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each

70



--------------------------------------------------------------------------------



 



borrower, guarantor or grantor (the “Loan Parties”), which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act.
SECTION 14.21. Ratings of Loans. Each Lender hereby agrees that nothing in this
agreement shall require or imply that the Loans shall be required to be rated by
any nationally recognized securities rating organization.
SECTION 14.22. Consent Under 2004 Credit Agreement. Each Lender hereunder that
is also a lender under the 2004 Credit Agreement, by execution of this
Agreement, hereby (i) agrees that each reference in the 2004 Credit Agreement to
the “2005 Credit Agreement” shall mean a reference to this Agreement and
(ii) consents to the execution and delivery of this Agreement by the Credit
Parties and the performance of their respective obligations hereunder pursuant
to Section 14.11 of the 2004 Credit Agreement.
[Signature pages to follow]

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their authorized officers, all as of the day and year
first written above.
[THE REQUISITE SIGNATURES ARE APPENDED TO AMENDMENT NO. 2 REFERRED TO IN THE
PRELIMINARY STATEMENTS]

72



--------------------------------------------------------------------------------



 



Schedule 1.1 (a)
(Lenders and Revolving Credit Commitments)

                        COMMITMENT         LENDER     PERCENTAGE     COMMITMENT
JPMorgan Chase Bank, N.A.

    8.7%   $ 65,000,000  
1411 Broadway, 5th Floor
New York, NY 10018
Attn: Caridad Tio
T: 212-391-2711
F: 212-391-7283
               
Citibank, N.A.

    7.3%   $ 55,000,000  
2 Penns Way, Suite 200
New Castle, DE 19720
Attn: Laura D. Quashne
T: 302-894-6058
F: 302-894-6120
               
Bank of America, N.A.

    8.7%   $ 65,000,000  
101 N. Tyron Street, NC1-001-15-03
Charlotte, NC 28255
Attn: Jason Petrea
T: 704-386-3781
F: 704-409-0056
               
Barclays Bank PLC

    6.0%   $ 45,000,000  
200 Park Avenue
New York, NY 10166
Attn: Alicia Borys
T: 212-412-6938
F: 212-412-7600
               
SunTrust Bank

    8.7%   $ 65,000,000  
303 Peachtree Street, N.E.
Atlanta, GA 30308
Attn: Don Besch
T: 404 575-2649
F: 404 575-2594
               
Wachovia Bank, National Association

    8.7%   $ 65,000,000  
201 South College Street, CP-8
Charlotte, NC 28288-0680
Attn: Syndication Agency Services
T: 704-715-1353
F: 704-383-0288
               
The Governor and Company of the Bank of Ireland

    4.7%   $ 35,000,000  
Hume House, 5th Floor, Ballsbridge
Dublin 4
Ireland
Attn: Olivia Carey
T: 353 1 618-7470
F: 353 1 618-7490
               

 



--------------------------------------------------------------------------------



 



                        COMMITMENT         LENDER     PERCENTAGE     COMMITMENT
The Royal Bank of Scotland plc

    4.7%   $ 35,000,000  
101 Park Avenue
New York, NY 10178
Attn: Juanita Baird
T: 212 401-1420
F: 212 401-1336
               
Standard Chartered

    4.7%   $ 35,000,000  
One Madison Avenue
New York, NY 10010
Attn: Vicky
T: 212 667-0203
F: 212 667-0287
               
Bank of Taiwan, New York Agency

    3.3%   $ 25,000,000  
100 Wall Street, 11th Floor
New York, NY 10005
Attn: Rachel Chang
T: 212 968-8128 Ext. 30
F: 212 968-8370
               
Bank of Tokyo-Mitsubishi UFJ, New York Branch

    3.3%   $ 25,000,000  
55 East 52nd Street
New York, NY 10055
Attn: Martin Chin
T: 212 339-6392
F: 212 754-2368
               
Land Bank of Taiwan
    5.2%   $ 20,000,000  
Bank of China, New York Branch

    2.0%   $ 15,000,000  
410 Madison Avenue
New York, NY 10017
Attn: Elaine Ho
T: 212 935-3101 ext 281
F: 646 840-1796
               
Fifth Third Bank

    2.0%   $ 15,000,000  
38 Fountain Square, MD 109054
Cincinnati, OH 45263
Attn: Melody Merrill
T: 513-579-5389
F: 513-534-5947
               
Mizuho Corporate Bank, Ltd.

    2.0%   $ 15,000,000  
1800 Plaza Ten
Jersey City, NJ 07311
Attn: Nicole Ferraro
T: 201 626-9341
F: 201 626-9913
               
Sumitomo Mitsui Banking Corporation

    2.0%   $ 15,000,000  
277 Park Avenue
New York, NY 10172
Attn: Tracy Watson
T: 212 224-4393
F: 212 224-5197
               

2



--------------------------------------------------------------------------------



 



                        COMMITMENT         LENDER     PERCENTAGE     COMMITMENT
The Bank of Nova Scotia

    2.0%   $ 15,000,000  
720 King Street West
2nd Floor
Toronto, ON
Canada M5V2T3
Attn: Tamara Mohan / Nironjan Roy
T: 416-649-3982
F: 416-350-5725
               
U.S. Bank National Association

    2.0%   $ 15,000,000  
One U.S. Bank Plaza
St. Louis, MO 63166
Attn: Frances W. Josephic, Vice President
T: 513 762-8973
F: 513 632-2068
               
Union Bank of California, N.A

    2.0%   $ 15,000,000  
601 Potrero Grande Drive
Monterey Park, CA 91754
Attn: Alberta Rosby
T: 323 720-2622
F: 323 278-6173
               
Banca Di Roma — New York Branch

    1.3%   $ 10,000,000  
34 E. 51st Street
New York, NY 10022
Attn: Jonathan Bloom
T: 212-407-1761
F: 212-407-1778
               
Bank Leumi USA

    1.3%   $ 10,000,000  
562 Fifth Avenue, 10th Floor
New York, NY 10036
Attn: Virginia DeLeon
T: 212 626-1308
F: 212 626-1309
               
Bear Stearns Corporate Lending Inc.

    0.7%   $ 5,000,000  
383 Madison Avenue, 8th Floor
New York, NY 10179
Attn: Gloria Dombrowski
T: 212-272-6043
F: 212-272-4844
               
Chang Hwa Commercial Bank, Ltd,

    1.3%   $ 10,000,000  
New York Branch
685 Third Avenue, 29th Floor
New York, NY 10017
Attn: Sarah Lim
T: 212 651-9770 ext. 31
F: 212 651-9785
               
First Commercial Bank, New York Agency

    1.3%   $ 10,000,000  
750 Third Avenue, 34th Floor
New York, NY 10017
Attn: Yating Hwang
               
T: 212-599-6868
F: 212-599-6133
               

3



--------------------------------------------------------------------------------



 



                        COMMITMENT         LENDER     PERCENTAGE     COMMITMENT
Fortis Capital Corporation
    1.3%   $ 10,000,000  
Hua Nan Commercial Bank, Ltd.

    1.3%   $ 10,000,000  
330 Madison Avenue, 38th Floor
New York, NY 10017
Attn: Henry Hsieh
T: 212 286-1999
F: 212 286-1212
               
Israel Discount Bank of New York

    1.3%   $ 10,000,000  
511 Fifth Avenue
New York, NY 10017
Attn: Laury Quiles
T: 212 551-8596
F: 212 551-8872
               
Taipei Fubon Bank New York Agency

    1.3%   $ 10,000,000  
100 Wall Street, 14th Floor
New York, NY 10005
Attn: Esther Lee
T: 212 968-9888
F: 212 968-9800

               
The Bank of New York

    1.3%   $ 10,000,000  
One Wall Street
New York, NY 10286
Attn: Laina Chan
T: 212-635-6720
F: 212-635-6397
               
E.Sun Commercial Bank, Ltd.,

    0.7%   $ 5,000,000  
Los Angeles Branch
17700 Castleton Street, Suite 500
City of Industry, CA 91748
Attn: Shinghorng Lin
F: 626 810-2400 x. 228
F: 626 839-5531
               
National Bank of Egypt

    0.7%   $ 5,000,000  
The Norinchukin Bank, New York Branch

    0.7%   $ 5,000,000  
245 Park Avenue, 29th Floor
New York, NY 10167
Attn: Jing Li
T: 212 949-10167
F: 212 808-4188
               
 
               
Total:
    100%     $ 750,000,000  

4



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Schedule 1.1(b)
Outstanding Letters of Credit
[Reserved]





--------------------------------------------------------------------------------



 



Schedule 7.1(b)
SCHEDULE 7.1(b)
Subsidiaries and Capitalization

                      State/Country           Shares Isued and Name of
Corporation   of Incorporation   Type of Shares   Shares Authorized  
Outstanding
Apparel Testing Services, Inc.
  New Jersey   Common   1,000   100
Asia Expert Limited
  Hong Kong   HK$   500,000   1,000
Exportex de Mexico, S.A. de C.V.
  Mexico   Common   1,000   1,000
Import Technology of. Texas, Inc.
  Texas   Common   500,000   1,000
Jones Apparel Group, Inc.
  Pennsylvania   Common   201,000,000   86,571,939*
Jones Apparel Group Canada, LP
  Canada           Jones Canada, Inc. owns .1% and Jones Apparel Group Canada
ULC owns 476 partnership units
Jones Apparel Group Canada ULC
  Canada   Common   100,000,000   71,500
Jones Apparel Group Holdings, Inc.
  Delaware   Common   1,000   1,000
Jones Apparel Group USA, Inc.
  Delaware   Common   1,000   100
Jones Canada, Inc.
  Canada   Common   Unlimited   100
Jones Distribution Corporation
  Delaware   Common   200   200
Jones Holding Inc.
  Delaware   Common   1,000   100
Jones International Limited
  Hong Kong   Common   100   100
Jones Investment Co. Inc.
  Delaware   Common   200   100
Jones Jeanswear Group, Inc.
  New York   Common   15,000   10,000
(formerly known as McNaughton Apparel Group Inc.)
  Preferred A   200,000   200,000    

 



--------------------------------------------------------------------------------



 



                      State/Country           Shares Isued and Name of
Corporation   of Incorporation   Type of Shares   Shares Authorized  
Outstanding
 
      Preferred B   100,000   100,000
Jones Management Service Company
  Delaware   Common   1,000   1,000
Jones Retail Corporation
  New Jersey   Common   1,000   100
Maxwell Footwear of California, Inc.
  Delaware   Common   1,000   1,000
Nine West Accessories (HK) Limited
  Hong Kong   Ordinary   10,000   2
Nine West Development Corporation
  Delaware   Common   3,000   1,000
Nine West Footwear Corporation
  Delaware   Common   3,000   1,000
Nine West Melbourne Pty. Ltd.
  Australia   Ordinary   100,000   100
Victoria + Co Ltd.
  Rhode Island   Common   50,000   3,405

 

*   As of the close of business on 3/27/2008

2



--------------------------------------------------------------------------------



 



Schedule 7.1(p)
JONES APPAREL GROUP, INC.
SCHEDULE OF DEBT
AS OF MAY 3, 2008

                      Interest Rate     Balance at 5/03        
Jones Apparel Group USA, Inc.
               
 
               
4.25% Senior Notes due 2009
    4.250 %   $ 249,929,070  
5.125%Senior Notes due 2014
    5.125 %     249,862,625  
6.125% Senior Notes due 2034
    6.125 %     249.610.713  
 
               
Total JAG USA Senior Notes
          $ 749,402,408  
 
               
Capital Lease (Bristol 180 building)
  Various   $ 4,784,346  
 
               
Jones Distribution Corporation
               
 
               
Capital Lease (Virginia warehouse)
  Various   $ 22,064,159  
 
               
Jones Management Service
               
 
               
Capital Leases
               
Equipment
  Various   $ 4,700,548  

 



--------------------------------------------------------------------------------



 



JONES APPAREL GROUP, INC.
SCHEDULE OF INTERCOMPANY DEBT
MAY 3, 2008

                 
Jones Apparel Group USA, Inc.
               
 
               
Due to Nine West
  $ 1,415,180,394          
Due to Jones Canada
    325,850          
 
               
Due to Jones Jeanswear Group
    318,006,103          
 
               
Due to Jones Apparel Group Holdings
    533,098,024          
 
               
Due to Jones Holding, Inc.
    52,493,624          
Due to Apparel Testing Services, Inc.
    2,862,507          
 
             
 
               
 
          $ 2,321,966,502  
Nine West Footwear Corporation
               
 
               
Due to Jones Retail Corporation
    917,949,013          
Due to Jones Canada
    3,125          
Due to Nine West International — Italy
    690,585          
 
               
Due to Nine West Development
    349,972,061          
Due to Jones Management Service Co.
    114,369,798          
Due to Jones Apparel Group Holdings
    2,017,922          
Due to Jones Investment Co., Inc.
    952,038          
 
             
 
               
 
            1,385,954,542  
 
               
Jones Jeanswear Group, Inc.
               
 
               
Due to Jones Apparel Group, Inc.
    35,744,933          
Due to Jones Management Service Co.
    99,086,111          
Due to Apparel Testing Services, Inc.
    560,423          
Due to Jones International Limited
    8,844,920          
Due to Nine West Development
    9,488,700          
Due to Nine West Footwear Corporation
    10,766,931          
Due to Victoria + Co Limited
    2,047,584          
 
               
Due to Jones Retail Corporation
    17,382,389          
 
             
 
               
 
            183,921,991  

2



--------------------------------------------------------------------------------



 



                 
Jones Retail Corporation
               
Due to Jones Apparel Group USA, Inc.
    112,752,041          
 
               
Due to Jones Apparel Group, Inc.
    26,166,579          
 
               
Due to Nine West Development
    27,701,113          
Due to Jones Management Service Co.
    48,250,543          
 
             
 
               
 
            214,870,276  
Jones Apparel Group Canada, Inc.
               
Due to Jones Holding, Inc.
    3,747,685          
Due to Jones Apparel Group, Inc.
    57,571          
Due to Jones International Limited
    3,980          
Due to Jones Management Service Co.
    518,157          
 
               
Due to Jones Jeanswear
    199,397,776          
 
             
 
               
 
            203,725,169  
Victoria + Co Limited
               
Due to Jones Apparel Group, Inc.
    3,564,401          
Due to Jones Retail Corporation
    351,797          
 
               
Due to Nine West Footwear Corp.
    10,473,969          
Due to Nine West Development
    6,431,964          
Due to Jones Management Service Co.
    50,505,169          
 
               
Due to Jones Investment Co., Inc.
    22,331,836          
 
             
 
               
 
            93,659,136  
Jones Investment Co., Inc.
               
Due to Jones Apparel Group USA, Inc.
    83,223,073          
Due to Jones Canada
    7,615          
 
               
Due to Jones Retail Corporation
    20,594,550          
 
               
Due to Jones Jeanswear
    31,467,373          
Due to Apparel Testing Services, Inc.
    130,000          
 
             
 
               
 
            135,422,611  
Jones Management Service Co.
               
Due to Jones Apparel Group USA, Inc.
    139,478,617            
Due to Nine West Development
    100,370,736            
Due to Jones Investment Co., Inc.
    142,386,500          
Due to Jones Apparel Group Holdings
    11,612,536          
Due to Jones International Limited
    1,055,386          
 
             
 
               
 
            394,903,775  

3



--------------------------------------------------------------------------------



 



                 
Jones Apparel Group Holdings, Inc.
               
Due to Jones Apparel Group, Inc.
    7,894,371          
Due to Jones Retail Corporation
    2,366,940          
Due to Nine West Development
    585,345          
 
               
Due to Jones Investment Co., Inc.
    258,586,559          
 
             
 
               
 
            269,433,215  
Nine West Development Corp.
               
 
               
Due to Jones Investment Co., Inc.
    17,065,526          
Due to Jones Apparel Group USA, Inc.
    80,436,972          
 
               
 
            97,502,498  
 
               
Nine West Accessories (HK) Limited
               
Due to Jones Apparel Group USA, Inc.
    2,890          
Due to Jones Retail Corporation
    36,326          
Due to Nine West Footwear Corp.
    2,252,066          
 
             
 
            2,291,282  
 
               
Nine West International — Italy
               
Due to Jones Apparel Group USA, Inc.
    13,213          
Due to Jones Retail Corporation
    148,189          
 
             
 
            161,402  
 
               
Jones International Limited
               
Due to Jones Apparel Group USA, Inc.
    988,076          
Due to Jones Apparel Group, Inc.
    243,344          
 
             
 
            1,231,420  
 
               
Jones Apparel Group, Inc.
               
Due to Jones Management Service Co.
    944,779          
Due to Jones Apparel Group USA, Inc.
    456,627,393          
 
             
 
               
 
            457,572,172  
 
             
 
               
 
            5,762,615,991  
 
             

4



--------------------------------------------------------------------------------



 



Schedule 7.1(q)
Litigation

 



--------------------------------------------------------------------------------



 



Schedule 11.3
Existing Liens

1.  
Liens, if any, in respect of certain computer equipment, POS equipment,
warehouse equipment, copiers and other office equipment and office furniture
used by the Credit Parties and their Subsidiaries which are subject to leases,
which Liens, in the aggregate, do not have a Material Adverse Effect.
  2.  
Liens, if any, in respect of the intellectual property acquired pursuant to the
acquisition by Nine West Group Inc. of the footwear business of The United
States Shoe Corporation, which Liens, in the aggregate, do not have a Material
Adverse Effect.

 



--------------------------------------------------------------------------------



 



Schedule 11.4
JONES APPAREL GROUP, INC.
LOANS AND ADVANCES TO CONTRACTORS
AS OF MAY 3, 2008

         
TOTAL LOANS AND ADVANCES TO CONTRACTORS
       
Jones Apparel Group USA, Inc.
  $ 2,940,015  
Jones Jeanswear Group, Inc.
    220,780  
Jones Apparel Group Canada, LP
    3,166,508  
 
     
 
       
Total Loans and Advances to Contractors
  $ 6,327,303  

 



--------------------------------------------------------------------------------



 



JONES APPAREL GROUP, INC.
LOANS AND ADVANCES TO EMPLOYEES
AS OF MAY 3, 2008

         
TOTAL LOANS AND ADVANCES TO EMPLOYEES
  $ 0  
 
     

2



--------------------------------------------------------------------------------



 



JONES APPAREL GROUP, INC.
INVESTMENTS
AS OF MAY 3, 2008

         
JONES INVESTMENT CO.
  $ 1,111  
 
       
GLOBAL RETAIL/GRI
       
 
     
 
       
TOTAL INVESTMENTS (including overnight deposits)
  $ 1,111  
 
     

3



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
REVOLVING CREDIT NOTE
          $                                                          
                                                                               
                                            , 200_
          FOR VALUE RECEIVED, the undersigned JONES APPAREL GROUP USA, INC., a
corporation organized under the laws of Delaware, (the “Borrower”), JONES
APPAREL GROUP, INC., a corporation organized under the laws of Pennsylvania,
JONES APPAREL GROUP HOLDINGS, INC., a corporation organized under the laws of
Delaware, JONES RETAIL CORPORATION, a corporation organized under the laws of
New Jersey, and NINE WEST FOOTWEAR CORPORATION, a corporation organized under
the laws of Delaware (collectively, with the Borrower, the “Debtors”), hereby
jointly and severally promise to pay to the order of                  
                        , (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of           
                                            DOLLARS ($                  
                       ) or, if less, the aggregate unpaid principal amount of
all Revolving Credit Loans made to the Borrower by the Lender pursuant to that
certain Amended and Restated Five Year Credit Agreement dated as of June 15,
2004, amended and restated as of June 6, 2008 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among Jones
Apparel Group USA, Inc., the Additional Obligors referred to therein, the
Lenders who are or may become a party thereto (collectively, the “Lenders”),
Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as Joint Lead
Arrangers and Joint Bookrunners, Wachovia Bank, National Association, as
Administrative Agent, and Citibank, N.A. and JPMorgan Chase Bank, N.A., as
Syndication Agents, and Bank of America, N.A., Barclays Bank plc and SunTrust
Bank, as Documentation Agents. Capitalized terms used herein and not defined
herein shall have the meanings assigned thereto in the Credit Agreement.
          The unpaid principal amount of Revolving Credit Loans from time to
time outstanding is subject to mandatory repayment from time to time as provided
in the Credit Agreement and shall bear interest as provided in Section 5.1 of
the Credit Agreement. All payments of principal and interest on Revolving Credit
Loans shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.
          This Revolving Credit Note (the “Revolving Credit Note”) is entitled
to the benefits of, and evidences Obligations incurred under, the Credit
Agreement, to which reference is made for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Obligations evidenced by this Revolving
Credit Note and on which such Obligations may be declared to be immediately due
and payable.
          THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
          The Debt evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Debt referred to in the Credit Agreement.
          The Debtors hereby waive all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Credit
Agreement) notice of any kind with respect to this Revolving Credit Note.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Revolving
Credit Note under seal as of the day and year first above written.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:           JONES APPAREL GROUP, INC.
      By:           Name:           Title:           JONES APPAREL GROUP
HOLDINGS, INC.
      By:           Name:           Title:           JONES RETAIL CORPORATION
      By:           Name:           Title:           NINE WEST FOOTWEAR
CORPORATION
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT B — FORM OF
NOTICE OF REVOLVING CREDIT BORROWING
NOTICE OF REVOLVING CREDIT BORROWING
Dated as of:                                         
Wachovia Bank, National Association,
     as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This irrevocable Notice of Revolving Credit Borrowing is delivered to
you under Section 2.2(a) of the Amended and Restated Five Year Credit Agreement
dated as of June 15, 2004, amended and restated as of June 6, 2008 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among JONES APPAREL GROUP USA, INC., a Delaware corporation (the “Borrower”),
the Additional Obligors referred to therein, the lenders party thereto (the
“Lenders”), Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as
Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank, National Association,
as Administrative Agent, and Citibank, N.A. and JPMorgan Chase Bank, N.A., as
Syndication Agents, and Bank of America, N.A., Barclays Bank plc and SunTrust
Bank, as Documentation Agents.
          1. The Borrower hereby requests that the Lenders make a Revolving
Credit Loan to the Borrower in the aggregate principal amount of
$                    . (Complete with an amount in accordance with
Section 2.2(a) of the Credit Agreement.)
          2. The Borrower hereby requests that such Revolving Credit Loan be
made on the following Business Day:                                          .
(Complete with a Business Day in accordance with Section 2.2(a) of the Credit
Agreement).
          3. The Borrower hereby requests that the Revolving Credit Loan bear
interest at the following interest rate, plus the Applicable Margin, as set
forth below:

                          Termination Date for         Interest Period  
Interest Period (If Component of Loan   Interest Rate   (LIBOR Rate only)  
applicable)
 
  Base Rate or LIBOR        
 
  Rate        

          4. The principal Dollar Amount of all Revolving Credit Loans and L/C
Obligations outstanding as of the date hereof (including the requested Revolving
Credit Loan) does not exceed the maximum Dollar Amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          5. The Borrower hereby represents and warrants that the conditions
specified in Section 6.3 of the Credit Agreement have been satisfied or waived
as of the date hereof.
          6. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Revolving Credit Borrowing as of the                day of                     ,
             .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C — FORM OF NOTICE OF
ACCOUNT DESIGNATION
NOTICE OF ACCOUNT DESIGNATION
Dated as of:                     
Wachovia Bank, National Association,
     as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This Notice of Account Designation is delivered to you under
Section 2.2(b) of the Amended and Restated Five Year Credit Agreement dated as
of June 15, 2004, amended and restated as of June 6, 2008 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among JONES
APPAREL GROUP USA, INC., a Delaware corporation (the “Borrower”), the Additional
Obligors referred to therein, the lenders party thereto (the “Lenders”),
Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as Joint Lead
Arrangers and Joint Bookrunners, Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and Citibank, N.A. and
JPMorgan Chase Bank, N.A., as Syndication Agents, and Bank of America, N.A.,
Barclays Bank plc and SunTrust Bank, as Documentation Agents.
          1. The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

                             ABA Routing
Number:                                                Account
Number:                                                     

          2. This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided by the Borrower to the
Administrative Agent.
          3. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Account Designation as of the                day of                     ,
             .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D-FORM OF
NOTICE OF PREPAYMENT
NOTICE OF PREPAYMENT
Dated as of:                                         
Wachovia Bank, National Association,
     as Administrative Agent
One First Union Center
301 South College Street, TW-4
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This irrevocable Notice of Prepayment is delivered to you under
Section 2.3(c) of the Amended and Restated Five Year Credit Agreement dated as
of June 15, 2004, amended and restated as of June 6, 2008 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among JONES
APPAREL GROUP USA, INC., a Delaware corporation (the “Borrower”), the Additional
Obligors referred to therein, the lenders party thereto (the “Lenders”),
Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as Joint Lead
Arrangers and Joint Bookrunners, Wachovia Bank, National Association, as
Administrative Agent, and Citibank, N.A. and JPMorgan Chase Bank, N.A., as
Syndication Agents, and Bank of America, N.A., Barclays Bank plc and SunTrust
Bank, as Documentation Agents.
          1. The Borrower hereby provides notice to the Administrative Agent
that it shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                                         . (Complete with an amount in
accordance with Section 2.3(c) of the Credit Agreement.)
          2. The Borrower shall repay the above-referenced Revolving Credit
Loans on the following Business Day:                                          .
(Complete in accordance with Section 2.3(c) of the Credit Agreement.)
          3. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Prepayment as of the               day of                     ,              .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT E — FORM OF
NOTICE OF CONVERSION/CONTINUATION
NOTICE OF CONVERSION/CONTINUATION
Dated as of:                     
Wachovia Bank, National Association,
  as Administrative Agent
One First Union Center
301 South College Street, TW-4
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This irrevocable Notice of Conversion/Continuation (the “Notice”) is
delivered to you under Section 5.2 of the Amended and Restated Five Year Credit
Agreement dated as of June 15, 2004, amended and restated as of June 6, 2008 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among JONES APPAREL GROUP USA, INC., a Delaware corporation (the
“Borrower”), the Additional Obligors referred to therein, the lenders party
thereto (the “Lenders”), Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc., as Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent, and Citibank, N.A. and JPMorgan
Chase Bank, N.A., as Syndication Agents, and Bank of America, N.A., Barclays
Bank plc and SunTrust Bank, as Documentation Agents.
          1. This Notice is submitted for the purpose of: (Check one and
complete applicable information in accordance with the Credit Agreement.)
          Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                    .

  (b)   The principal amount of such Revolving Credit Loan to be converted is
$                    .

  (c)   The requested effective date of the conversion of such Revolving Credit
Loan is                    .

  (d)   The requested Interest Period applicable to the converted Revolving
Credit Loan is                    .

          Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                    

  (b)   The last day of the current Interest Period for such Revolving Credit
Loan is                      .

 



--------------------------------------------------------------------------------



 



  (c)   The principal amount of such Revolving Credit Loan to be converted is
$                    .

  (d)   The requested effective date of the conversion of such Revolving Credit
Loan is                     .

          Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                    .

  (b)   The last day of the current Interest Period for such Revolving Credit
Loan is                     .

  (c)   The principal amount of such Revolving Credit Loan to be continued is
$                    .

  (d)   The requested effective date of the continuation of such Revolving
Credit Loan is                     .

  (e)   The requested Interest Period applicable to the continued Revolving
Credit Loan is                     .

          2. The principal Dollar Amount of all Revolving Credit Loans and L/C
Obligations outstanding as of the date hereof does not exceed the maximum Dollar
Amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.
          3. The Borrower hereby represents and warrants that no Default or
Event of Default (as defined in the Credit Agreement) has occurred and is
continuing.
          4. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/ Continuation as of the          day of                ,         .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT F-FORM OF
OFFICER’S COMPLIANCE CERTIFICATE
OFFICER’S COMPLIANCE CERTIFICATE
          The undersigned, on behalf of JONES APPAREL GROUP USA, INC. (the
“Borrower”), hereby certifies to the Administrative Agent and the Lenders, each
as defined in the Credit Agreement referred to below, as follows:
          1. This Certificate is delivered to you pursuant to Section 8.2 of the
Amended and Restated Five Year Credit Agreement dated as of June 15, 2004,
amended and restated as of June 6, 2008 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among the Borrower, the
Additional Obligors referred to therein, the lenders party thereto (the
“Lenders”), Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as
Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and Citibank, N.A. and
JPMorgan Chase Bank, N.A., as Syndication Agents, and Bank of America, N.A.,
Barclays Bank plc and SunTrust Bank, as Documentation Agents. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.
          2. I have reviewed the consolidated financial statements of Jones
Apparel Group, Inc. and its Subsidiaries dated as of                      and
for the                      period[s] then ended and such statements present
fairly in all material respects the consolidated financial condition of Jones
Apparel Group, Inc. and its Subsidiaries as of their respective dates and the
results of the consolidated operations of Jones Apparel Group, Inc. and its
Subsidiaries for the respective period[s] then ended, subject to normal year end
adjustments for interim statements.
          3. I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of Jones
Apparel Group, Inc. and its Subsidiaries during the accounting period covered by
the financial statements referred to in Paragraph 2 above. Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this Certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the Borrower
has taken, is taking and proposes to take with respect thereto].
          4. The Applicable Margin and information as to the debt ratings
necessary for determining such figure are set forth on the attached Schedule 1.
          5. Jones Apparel Group, Inc. and its Subsidiaries are in compliance
with the financial covenants contained in Article X of the Credit Agreement as
shown on such Schedule 1.

 



--------------------------------------------------------------------------------



 



     WITNESS the following signature as of the ___ day of _____, ___.

            JONES APPAREL GROUP USA, INC.
      By:         Name:         Title:      

2



--------------------------------------------------------------------------------



 



         

Schedule 1
to
Officer’s Compliance Certificate
[To be provided by Borrower in form reasonably acceptable to the Administrative
Agent]

 



--------------------------------------------------------------------------------



 



EXHIBIT G — FORM OF
ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE
Dated as of:                     
     Reference is made to the Amended and Restated Five-Year Credit Agreement
dated as of June 15, 2004, amended and restated as of June 6, 2008, as amended,
restated, supplemented or otherwise modified (the “Credit Agreement”) by and
among JONES APPAREL GROUP USA, INC., a Delaware corporation (the “Borrower”),
the Additional Obligors referred to therein, the lenders party thereto (the
“Lenders”), Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as
Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank, National Association,
as Administrative Agent, and Citibank, N.A. and JPMorgan Chase Bank, N.A., as
Syndication Agents, and Bank of America, N.A., Barclays Bank plc and SunTrust
Bank, as Documentation Agents. Capitalized terms used herein which are not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
                                                                (the “Assignor”)
and                                                                 (the
“Assignee”) agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, as of the Effective
Date (as defined below), a ___% interest in and to all of the Assignor’s
interest, rights and obligations with respect to its Revolving Credit Commitment
and Revolving Credit Loans (including such percentage of the outstanding L/C
Obligations), which percentage represents not less than $5,000,000, unless such
percentage equals 100% of such Lender’s Revolving Credit Commitment, and the
Assignor thereby retains ___% of its interest therein.
          This Assignment and Acceptance is entered pursuant to, and authorized
by, Section 14.10 of the Credit Agreement.
          2. The Assignor (i) represents that, as of the date hereof, its
Revolving Credit Commitment Percentage (without giving effect to assignments
thereof which have not yet become effective) under the Credit Agreement is ___%
and the outstanding balances of its Revolving Credit Loans (including its
Revolving Credit Commitment Percentage of the outstanding L/C Obligations) is
$                    ; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement or any other instrument or document furnished
pursuant thereto, other than that the Assignor is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or its Subsidiaries or the performance or observance by the Borrower or
its Subsidiaries of any of their obligations under the Credit Agreement or any
other instrument or document furnished or executed pursuant thereto; and (iv) to
the extent it has received Revolving Credit Note(s) from the Borrower, attaches
the applicable Revolving Credit Note(s) delivered to it under the Credit
Agreement and requests that the Borrower exchange such Revolving Credit Note(s)
for new Revolving Credit Notes payable to each of the Assignor and the Assignee
as follows:

 



--------------------------------------------------------------------------------



 



             
 
  Revolving Credit Note        
 
  Payable to the Order of:   Principal Amount of Note:    
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   

          3. The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (ii) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 8.1 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(iii) agrees that it will, independently and without reliance upon the Assignor
or any other Lender or the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (vi) agrees that it will perform in
accordance with their terms all the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender; (vii) agrees to hold all confidential information in accordance with the
provisions of Section 14.10(g) of the Credit Agreement; and (viii) includes
herewith for the Administrative Agent the forms required by Section 5.11(e) of
the Credit Agreement (if not previously delivered).
          4. The effective date for this Assignment and Acceptance shall be as
set forth in Section 1 of Schedule 1 hereto (the “Effective Date”), subject to
the consents referred to in the following sentence. Following the execution of
this Assignment and Acceptance, it will be delivered to the Administrative Agent
for, to the extent required by the Credit Agreement, consent by the Borrower and
the Administrative Agent and acceptance and recording in the Register.
          5. Upon such consents, acceptance and recording, from and after the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender under each such agreement, and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Loan
Documents.
          6. Upon such consents, acceptance and recording, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the interest assigned hereby (including payments of principal, interest, fees
and other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
          7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO BE A CONTRACT
UNDER SEAL AND SHALL BE GOVERNED BY AND CONSTRUED IN

2



--------------------------------------------------------------------------------



 



ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

3



--------------------------------------------------------------------------------



 



     WITNESS the following signatures as of the ___ day of ___, ___.

            ASSIGNOR:
      By:         Title:                  ASSIGNEE:
      By:         Name:        Title:       

Acknowledged and Consented to on behalf of the Credit Parties:

          JONES APPAREL GROUP USA, INC.
      By:         Name:      Title:         

Consented to and Accepted by:
WACHOVIA BANK, NATIONAL ASSOCIATION,
  as Administrative Agent

                By:         Name:      Title:         

4



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

                        1.     Effective Date: _________________, _______      
 
                    2.     Assignor’s Interest
Prior to Assignment:      
 
                 
 
      (a)   Revolving Credit Commitment Percentage      
%
                 
 
                 
 
      (b)   Outstanding balance of Revolving Credit Loans      
$
                 
 
                 
 
      (c)   Outstanding balance of Assignor’s Revolving
Credit Commitment Percentage of the
L/C Obligations      
$
                 
 
                    3.     Assigned Interest (from Section 1) of:      
 
      (a)   Revolving Credit Loans      
%
                 
 
                    4.     Assignee’s Extensions of Credit
After Effective Date:      
 
                 
 
      (a)   Total outstanding balance of
Assignee’s Revolving Credit Loans
(line 2(b) times line 3(a))      
$
                 
 
                 
 
      (b)   Total outstanding balance of
Assignee’s Revolving Credit
Commitment Percentage
of the L/C Obligations
(line 2(c) times line 3(a))      
$
                 
 
                    5.     Retained Interest of Assignor after
Effective Date:      
 
                 
 
      (a)   Retained Interest (from Section 1):
(i) Revolving Credit Commitment Percentage      
%
                 
 
                 
 
      (b)   Outstanding balance of Assignor’s Revolving Credit Loans
(line 2(b) times line 5(a)(i))      
$
                 
 
                 
 
      (c)   Outstanding balance of Assignor’s        
 
        Revolving Credit Commitment
Percentage of L/C Obligations
(line 2(c) times line 5(a)(i))      
$
                 
 
               

 



--------------------------------------------------------------------------------



 



                        6.     Payment Instructions:  
 
               
 
        (a)   If payable to Assignor,
to the account of Assignor to:
ABA No.:
Account Name:
Account No.
Attn:
Ref:  
 
               
 
        (b)   If payable to Assignee, to the account
of Assignee to:  
 
               
 
            ABA No.:  
 
            Account Name:
Account No.:
Attn:
Ref:

2